Case 12-01769-VFP       Doc 142    Filed 04/04/19 Entered 04/04/19FILED
                                                                   16:42:48             Desc Main
                                  Document     Page 1 of 54
                                                                       April 4, 2019
                                                                  Jeanne A. Naughton, Clerk
                                                                 United States Bankruptcy Court
                                                                         Newark, NJ
                                                            By: /s/ Juan Filgueiras, Courtroom Deputy




UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY



In re:                                                 Case No.:       10-12435 VFP
THE MALL AT THE GALAXY, INC.,

                                                       Chapter 7
                                       Debtor.


STEVEN P. KARTZMAN, as Chapter 7 Trustee,              Adv. Pro. No.: 12-1769 VFP


                                       Plaintiff,
v.
LATOC, INC.,
                                       Defendant.


                                         TRIAL OPINION

 APPEARANCES


 MELLINGER, SANDERS & KARTZMAN, LLC
 101 Gibraltar Drive, Ste. 2F
 Morris Plains, NJ 07950
 Joseph R. Zapata, Jr., Esq.
 Attorneys for Steven P. Kartzman, Chapter 7 Trustee/Plaintiff

 PETER A. OUDA, ESQ.
 19 North Bridge Street
 Somerville, NJ 08876
 Attorney for Defendant, Latoc, Inc.
Case 12-01769-VFP            Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48          Desc Main
                                         Document     Page 2 of 54




 VINCENT F. PAPALIA, Bankruptcy Judge

      I.      INTRODUCTION

           This matter is before the Court following a three-day trial on August 2, 2017, August 4,

 2017 and again on February 28, 2018, after certain in limine motions were made that required

 briefing by the parties and a delay of the trial.1 In this adversary proceeding, the Chapter 7 Trustee

 (the “Trustee”) of the Debtor, The Mall at the Galaxy, Inc. (the “Debtor”), seeks to avoid as

 constructively fraudulent transfers: (i) a promissory note (the “Note” or “Latoc Note”) in the

 amount of $2 million from the Debtor to defendant Latoc, Inc. (“Latoc”) or (“Defendant”); and (ii)

 payments in the amount of $592,875 by the Debtor to Latoc on account of the Note (the

 “Prepetition Transfers”).

           For the reasons set forth below, the Court finds that the Debtor’s Prepetition Transfers to

 the Defendant were constructively fraudulent because the Debtor did not receive reasonably

 equivalent value for the transfers and the Debtor was insolvent at the time of each of the transfers

 under at least two of the three recognized tests for insolvency. Therefore, pursuant to 11 U.S.C.

 §§ 544, 548 and 550, the avoided Prepetition Transfers may be recovered by the Chapter 7 Trustee

 for the benefit of the estate.

     II.      JURISDICTIONAL STATEMENT

           The Court has jurisdiction over this matter under 28 U.S.C. § 1334(b) and the Standing

 Orders of Reference entered by the United States District Court on July 10, 1984 and amended on

 September 18, 2012. This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (F) and (O).



 1
  The Transcripts referenced throughout this Opinion are defined in the following manner:
 (Trial Tr. vol. 1, Aug. 2, 2017, Dkt. No. 128.)
 (Trial Tr. vol. 2, Aug. 4, 2017, Dkt. No. 129.)
 (Trial Tr. vol. 3, Feb. 28, 2018, Dkt. No. 130.)
                                                         2
Case 12-01769-VFP              Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48         Desc Main
                                           Document     Page 3 of 54


 Venue is proper in this Court under 28 U.S.C. § 1408. The Court issues the following findings of

 fact and conclusions of law pursuant to FED. R. BANKR. P. 7052. To the extent that any of the

 findings of fact might constitute conclusions of law, they are adopted as such. Conversely, to the

 extent that any conclusions of law constitute findings of fact, they are adopted as such.

 III.          STATEMENT OF FACTS

     A. Overview of Debtor’s Business

          At the time of its bankruptcy filing, the Debtor was owner of approximately 105,000 square

 feet of commercial and retail space, 76,321 of which was leasable (the “Property”), contiguous to

 three large residential condominium towers (1,075 units) in Guttenberg, New Jersey. The Debtor

 was at the time owned by Martin Sergi (90%) and Dennis Squitieri (10%).2 From 1986, Sergi was

 the President, Treasurer and a board member of the Debtor.3 In addition to these substantial roles,

 Mr. Sergi oversaw much of the Debtor’s day-to-day operations and finances.4

          The Debtor had two alleged subsidiaries, PermaLife Internet, LLC (with a purported 20%

 equity interest) (“PermaLife Internet”) and Piedmont Rubber Recycling, LLC (with a purported

 100% equity interest) (“PRR”).5 Sergi also owned a substantial interest in a related PermaLife

 entity called PermaLife Products, Inc., which was the parent company of seven other related

 entities (including PermaLife Internet).6

          No competent proofs were provided of the Debtor’s alleged interest in PermaLife Internet

 or PRR, including evidence of ownership, such as shares or membership interests, or the precise

 amounts owned, when the interests were acquired and for what consideration. Thus, in a prior




 2
   (Jt. Stip. of Undisputed Facts ¶ 2, Dkt. No. 107.)
 3
   (Sergi Aff., Ex. D to Ouda’s Aff. ¶ 1, Dkt. No. 84-5.)
 4
   (Jt. Stip. ¶¶ 2-4, Dkt. No. 107.)
 5
   (Jt. Stip. ¶ 3, Dkt. No. 107.)
 6
   (Jt. Stip. ¶ 4, Dkt. No. 107; DeGraw Certif., Ex. A. at 5, Dkt. No. 95-4.)
                                                            3
Case 12-01769-VFP             Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48             Desc Main
                                          Document     Page 4 of 54


 decision on a partial summary judgment motion by the Trustee, the Court determined that Latoc

 had not provided sufficient evidence to support its ownership claims as to PermaLife Internet or

 PRR.7

          In 2008, the Debtor determined to convert its space to 32 separate condominium units and

 sought to sell them to existing tenants and third parties.8 After the conversion, the Debtor was able

 to sell only 19 of the 32 new units, 18 of which went to existing tenants.9 The gross proceeds from

 these sales were approximately $6 million between May 2008 and August 2009.10 The Debtor

 was not able to sell any of the remaining 13 units before it filed for bankruptcy in January 2010.11

     B. The Financial and Other Issues Facing the Debtor, Including GTCA Obligations

          In 2008, the Galaxy Towers Condominium Association (“GTCA”) was the homeowner’s

 association for the entire complex, both residential and commercial. As the condominium’s

 association, the GTCA imposed common charges on the Debtor of approximately $35,000 a month

 or $420,000 annually.12 In 2005, Sergi wrote a letter to the Board of the GTCA, describing in detail

 the many serious issues that confronted the Debtor and outlining potential resolutions.13 The letter

 included financial statements covering the 2003-05 period to support Mr. Sergi’s statements about

 the declining financial and physical condition of the Debtor and its property and how the Debtor’s

 rental income was insufficient to cover expenses.14

          One critical financial issue the Debtor faced at the time was the loss of its theater, its largest

 tenant, in 2005.15 Another was the lack of revenue, capital or other funding necessary to pay for


 7
   (SJ Hr’g Tr. (Excerpt) 19:3-2:17, Jan. 10, 2017; Order Granting Partial SJ, Dkt. No. 90.)
 8
   (Jt. Stip. ¶¶ 16-17, 24, Dkt. No. 107.)
 9
   (Jt. Stip. ¶ 24, Dkt. No. 107; Pl.’s Findings ¶ 120, Dkt. No. 138.)
 10
    (Jt. Stip. ¶ 25, Dkt. No. 107.)
 11
    (Pl.’s Findings ¶ 105, Dkt. No. 138.)
 12
    (Pl.’s Findings ¶¶ 11, 12.,. Dkt. No. 138.)
 13
    (P-5; Jt. Stip. ¶¶ 18-20; Trial Tr. vol. 2, 4:1-11.)
 14
    (P-5; Jt. Stip. ¶¶ 18-20; Trial Tr. vol. 2, 4:12-9:19.)
 15
    (P-5; Jt. Stip. ¶¶ 18-20; Trial Tr. vol. 2, 9:22-10:5.)
                                                           4
Case 12-01769-VFP             Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48                         Desc Main
                                           Document     Page 5 of 54


 badly needed repairs and capital improvements.16 Mr. Sergi also accurately forecast that without

 additional funding and relief from the GTCA, the Debtor could not continue to survive.

 Recognizing these formidable issues, Mr. Sergi suggested that one of the options the Debtor should

 consider was to grant a deed-in-lieu of foreclosure to its then-current lender.17 Thus, there is no

 doubt that in 2005, and likely well before then, Mr. Sergi knew that the Debtor’s financial situation

 was in a critical state.18

          As the Debtor faced these challenges, it failed to pay the GTCA for common charges and

 was often behind in other obligations. In 2007, the GTCA sued the Debtor for failure to pay the

 outstanding dues and obtained a judgment against the Debtor in the amount of $631,089.22.19 In

 2008, the Debtor entered into a settlement agreement and paid the GTCA $706,599.35,

 representing unpaid dues as well as other charges.20 As part of that settlement agreement, the

 GTCA allowed the Debtor to convert its space to 32 condominium units.21 Approximately $4.4

 million of loan proceeds from Valley National Bank were used to pay the GTCA settlement

 amount and an existing first mortgage on the Property of approximately $3.6 million (with related

 closing costs). 22 The balance of the Valley loan proceeds was to finance construction related to

 the conversion of the units.23

      C. The Latoc Note

              1. The Intertwined Relationships Giving Rise to the Latoc Loan

          A description of the circumstances giving rise to the loan from the Debtor to Latoc (the


 16
    (Pl.’s Findings ¶¶ 51-52, Dkt. No. 138; P-5.) Unless otherwise indicated, when this Opinion cites to Plaintiff’s Post-
 Trial Findings of Fact, they have been admitted or not disputed by Latoc.
 17
    (Id. at ¶ 56.)
 18
    (Id. at ¶¶ 54-56.)
 19
    (Jt. Stip. ¶ 18, Dkt. No. 107.)
 20
    (Id.)
 21
    (Id. and ¶ 24.)
 22
    (Id. at ¶ 23; P-26, Valley Nat’l Bank Loan Closing Statement.)
 23
    (Id. at ¶ 23; P-26.)
                                                            5
Case 12-01769-VFP             Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48                         Desc Main
                                           Document     Page 6 of 54


 “Latoc Loan”) requires a review of the relationships between and among Mr. Sergi, Latoc, the

 Attars (as defined below) and various “PermaLife” entities.                   Mr. Sergi was involved in various

 business transactions with Dibo Attar (“D. Attar”) and Raffaele (Raffi) Attar (“R. Attar”) and

 together (the “Attars”), relating to PermaLife Products, Inc. (“PLPI”) and affiliated entities (the

 “PermaLife Entities”).24 D. Attar and R. Attar are father and son.25 R. Attar was the President of

 the Defendant, Latoc, Inc., and the Attars and Mr. Sergi directly or indirectly owned interests in

 various PermaLife Entities.26            The numerous and intertwined interrelationships between and

 among the Debtor, Latoc, the PermaLife Entities and the Attars are also described in R. Attar’s

 Declaration submitted in the bankruptcy cases of the Debtor and various PermaLife Entities in an

 effort to explain those relationships, including the Attars’ involvement with Better Half

 Bloodstock, Inc. (“BHB”).27

          In 2007, PLPI needed funding and sought financial help from the Attars, who held direct

 and indirect equity interests in the various PermaLife Entities.28 A loan from BHB to PermaLife

 was proposed. However, because of R. Attar’s roles as equity holder and director of PermaLife

 and as a principal of BHB, the proposed lender, PermaLife’s board refused to authorize the

 borrowing from BHB.29 To work around this conflict, Mr. Sergi and the Attars turned to the Debtor

 and Latoc to effectuate the loans to the PermaLife Entities through the Debtor. Accordingly, Latoc

 and the Debtor entered into the $2 million Latoc Loan transaction by which the loan proceeds were

 initially provided to the Debtor, but then were immediately transferred to various PermaLife

 Entities.30 The Court finds that the Latoc Loan was made based upon -- and would not have been


 24
    (Sergi Aff. ¶¶ 6-10, Dkt. No. 84-5.)
 25
    (Id. at ¶ 6.)
 26
    (Id. at ¶¶ 5-10; see also DeGraw Certif. Ex. C, PermaLife Products, Inc. Organizational Chart, Dkt. No. 95-4.)
 27
    (R. Attar Decl. ¶¶ 1-8, Dkt. No. 85 in Main Case; see also Sergi Aff. ¶¶ 5-10, Dkt. No. 84-5.)
 28
    (Sergi Aff. ¶¶ 11-13, Dkt. No. 84-5.)
 29
    (Sergi Aff. ¶¶ 6-13, Dkt. 84-5; R. Attar Decl. ¶¶ 1-3, 5-7, Dkt. No. 85 in Main Case; Jt. Stip. ¶ 6, Dkt. No. 107.)
 30
    (Sergi Aff. ¶¶ 12, 13, Dkt. 84-5; Trial Tr. vol. 1, 25:22-26:4.)
                                                            6
Case 12-01769-VFP             Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48                         Desc Main
                                           Document     Page 7 of 54


 made without -- the intertwined business relationships between and among Mr. Sergi, the Attars,

 the Debtor, Latoc and the PermaLife Entities. Put simply, the Latoc Loan transaction made no

 sense from the Debtor’s point of view, as it provided no benefit to the Debtor -- even though it was

 taking on a $2 million obligation.

              2.    The Terms of the Latoc Note

          To evidence the Latoc Loan, on November 15, 2007, a Subordinated Promissory Note in

 the amount of $2 million (the “Latoc Note” or the “Note”) was executed on behalf of the Debtor.31

 The Latoc Note provided that the principal amount was due twelve months after the date of issue

 with a possible one-year extension. Interest accrued at a rate of 10% per annum, with additional

 interest to be paid to Latoc based on 20% of proceeds of sale of any unit sold by the Debtor so

 long as the Latoc Note was outstanding.32 Interest was payable monthly, in arrears, on the last day

 of each month.33 Additionally, according to a separate October 27, 2008 Letter Agreement

 between the Debtor and the Defendant, the Debtor could not, without express written consent of

 Latoc, further encumber or mortgage the Mall Property and was required to transfer to Latoc the

 net proceeds from the Debtor’s tax refund.34

          Advances on the Latoc Note began on October 16, 2007 (prior to the Note’s execution on

 November 15) and continued until December of 2008.35 However, the bulk of the advances

 (approximately $1.9 million) were made in the short period from October 2007 to January 2008.36

 As noted previously, all or virtually all the advances were immediately transferred to or for the




 31
    (Jt. Stip. ¶ 5, Dkt. No. 107.)
 32
    (Jt. Stip. ¶ 5, Dkt. No. 107; Trial Tr. vol. 1, 123:7-12; see Latoc Proof of Claim (P-3), which attached a copy of the
 Latoc Note.)
 33
    (P-3, Latoc Proof of Claim.)
 34
    (P-30; Trial Tr. vol. 1, 144:17-145:11.)
 35
    (P-3, Latoc Proof of Claim, Sch. of advances, accruals and payments.)
 36
    (Id.)
                                                            7
Case 12-01769-VFP            Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48                      Desc Main
                                          Document     Page 8 of 54


 benefit of PermaLife and other related entities.37 When taken as a whole, the Debtor transferred

 the loan proceeds it received from Latoc (approximately $2 million), as well as additional capital

 of its own, to the PermaLife Entities which exceeded the total amount of the Latoc advances.38

         Although it did not receive the proceeds of the Latoc Note, the Debtor made a total of

 $592,875.03 in payments to the Defendant Latoc between February 19, 2008 and September 23,

 2009 (previously defined as the “Prepetition Transfers”).39 These sporadic payments often

 coincided with the sale of condominium units, and were also made when the Debtor received its

 recovery on a real estate tax appeal.40 In other words, the Debtor did not receive the benefit of the

 Latoc Loan, but paid Latoc back with the Debtor’s assets.

         Despite the terms of the Latoc Note, no interest payment was made until a partial one on

 February 2008, and there were only two months during the entire payment period when regular

 interest was fully paid up (in January and February 2009).41 Additionally, although the Latoc Note

 specified that Latoc would receive additional interest in the form of 20% of the proceeds from unit

 sales during the life of the Note, no “additional interest” was paid at any time.42 Nor was the Latoc

 Note paid on its due date of one year after issuance or the potentially extended due date a year

 later. In sum, from its inception, the Debtor was unable to pay the Latoc Note as it came due.43

 Ultimately, Latoc filed a Proof of Claim in the Debtor’s case for $1,828,123.67.44




 37
    (Jt. Stip. ¶ 6, Dkt. No. 107.)
 38
    (Id.)
 39
    (P-3, Latoc Proof of Claim.) No evidence was provided by Latoc that the payments from the Debtor were funded
 by PermaLife (or anyone else). To the contrary, the parties stipulated that payments to Latoc from the Debtor
 coincided generally with sales of units and the Debtor’s tax appeal recovery. (Jt. Stip. ¶ 7, Dkt. No. 107.)
 40
    (Trial Tr. vol. 1, 131:14-15; 144:22-25).
 41
    (Trial Tr. vol. 1, 126:2-133:2; P-3, Latoc Proof of Claim; DeGraw Certif. Ex. E, Latoc Amortization Sch., Dkt. No.
 95-4.)
 42
    (Trial Tr. vol. 1, 146:8-12.)
 43
    (Jt. Stip. ¶¶ 29, 36, Dkt. No. 107; Trial Tr. vol. 1, 126:2-132:23.)
 44
    (P-3, Latoc Proof of Claim.)
                                                          8
Case 12-01769-VFP             Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48                         Desc Main
                                           Document     Page 9 of 54


      D. Piedmont Rubber Recycling

          In 2007, the Debtor sought to purchase certain of the assets of Piedmont Rubber Recycling

 (“PRR”).45 This purchase was to occur in two separate transactions: an acquisition of inventory

 and an acquisition of equipment.46 The acquisition of equipment cost about $300,000, half of

 which ($150,000) was financed through Monarch Capital Finance, which the Debtor guaranteed.47

 The inventory cost about $200,000, half of which (or $100,000) was cash put up by the Debtor.48

 Ultimately, the Debtor did not purchase PRR, despite putting up the $100,000 in cash, and also

 being obligated on the $150,000 guaranty to Monarch Capital. This obligation went into default

 almost immediately and was also not repaid.49

      E. Blue Sky International, Inc.

          The Debtor’s debt obligations to Blue Sky began with advances in January of 2008, and

 continued through March of 2008.50 This was also a period when advances were being made under

 the Latoc Note.51 Like the Latoc Loan, the Blue Sky proceeds were immediately transferred to

 PLPI and other affiliates.52 The Debtor executed several Notes and a guaranty in favor of Blue

 Sky for a total of approximately $1 million in advances, with each successive borrowing containing

 more stringent repayment terms.53 The Blue Sky Notes required repayment of the entire obligation

 within twelve months, as well as payment of interest on a monthly basis.



 45
    (Trial Tr. vol. 1, 110:17-23.)
 46
    (Trial Tr. vol 1, 112:6-9.) Here, the Court notes that the acquisition of inventory and equipment is substantively
 different than the acquisition of the stock of an entity. This substantive difference could account for Latoc’s inability
 to provide proof of the alleged parent-subsidiary relationship. Indeed, the Trustee asserted and Latoc admitted that
 the Debtor did not purchase PRR. (Pl.’s Findings ¶¶ 16, 20, Dkt. No. 138, as admitted by Latoc, Dkt. No. 140.)
 47
     (Pl.’s Findings ¶¶ 16-19, Dkt. No. 138; Trial Tr. vol. 1, 112:9-16.)
 48
     (Pl.’s Findings ¶ 20, Dkt. No. 138; Trial Tr. vol. 1, 112:9-16.)
 49
    (Pl.’s Findings ¶¶ 16-20, Dkt. No. 138; Trial Tr. vol. 1, 112:23-113:1 and 117:4-6; see also Monarch Proof of Claim
 No. 14-1.)
 50
    (Jt. Stip. ¶ 30, Dkt. No. 107.)
 51
    (P-3, Latoc Proof of Claim.)
 52
    (Pl.’s Findings ¶¶ 29-30, Dkt. No. 138.)
 53
    (Id.; Jt. Stip. ¶ 30, Dkt. No. 107.)
                                                            9
Case 12-01769-VFP            Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48         Desc Main
                                         Document      Page 10 of 54


           The Debtor was never in compliance with the Blue Sky Notes and never made any

 payments on them.54 Blue Sky filed a proof of claim in the Debtor’s case asserting a liability of

 $8,798,082.90 based on a September 23, 2009 judgment in that amount that was entered against

 the Debtor in the District Court for the Eastern District of Pennsylvania.55 The Trustee later settled

 this claim with Blue Sky for $1 million.56 The Court’s valuation of the Blue Sky claim for

 insolvency purposes is discussed later in this Opinion.

           F. Obligation to JP Morgan Chase

           In August 2007, JP Morgan Chase (“Chase”) loaned $5 million to PLPI and its subsidiary

 entities, and in January of 2008, additional guarantees were signed by Sergi, PermaLife Internet

 and PRR.57 In the fall of 2008, the PLPI Entities defaulted on this loan, and Chase subsequently

 filed a complaint seeking to recover under the agreement.58 After PLPI and certain of its

 subsidiaries filed petitions for relief under Chapter 11 on September 24, 2009, the parties to the

 original obligation, Chase, and the guarantors (including the Debtor) entered into a settlement

 agreement.59 Pursuant to that agreement, the Debtor agreed to acquire Chase’s claim out of the

 PLPI bankruptcy for $3,106,750, and Chase would take back a mortgage on the unsold units at the

 Mall.60

           This settlement also went into default almost immediately, which was not surprising given

 the Debtor’s financial condition.61 Chase filed a proof of claim in the Debtor’s case in the amount

 of $2,229,250 as a result of the defaulted settlement.62


 54
    (Id.; Trial Tr. vol. 1, 150:15-18.)
 55
    (Trial Tr. vol. 1, 159:23-160:1, Claim No. 9-1.)
 56
    (Mot. In Limine Hr’g Tr. 9:25-10:4, Sept. 26, 2017, Dkt. No. 120.)
 57
    (Jt. Stip. ¶ 10, Dkt. No. 107; Trial Tr. vol. 1, 174:23-24.)
 58
    (Jt. Stip. ¶¶ 10, 11, Dkt. No. 107.)
 59
    (Jt. Stip. ¶ 13, Dkt. No. 107.)
 60
    (Jt. Stip. ¶ 13, Dkt. No. 107; Trial Tr. vol. 1, 179:8-17.)
 61
    (Trial Tr. vol. 1, 179:12-17.)
 62
    (Jt. Stip. ¶ 15, Dkt. No. 107; Claim No. 11-1.)
                                                          10
Case 12-01769-VFP            Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48                     Desc Main
                                        Document      Page 11 of 54


         G. The Determination to Sell the Mall Property and the Izenberg Appraisal

         Up to 2007, the Debtor’s sole source of income was rent and additional payments received

 from tenants.63 Since the rent payments were not sufficient to meet the operating and capital needs

 of the Debtor, Mr. Sergi determined that the Debtor needed to sell the Property, preferably as

 individual condominium units.64 To assist in his efforts to obtain take out and construction

 financing, Mr. Sergi obtained an appraisal from Izenberg Appraisal Associates (“Izenberg”) that

 valued the Property at $11.7 million as of September 5, 2007.65 It is undisputed that this value is

 based upon a fully completed and constructed property.66 This appraisal was utilized to obtain the

 financing from Valley in 2008.

         After issuing his Report and shortly before trial, Trustee’s expert and accountant, Kenneth

 J. DeGraw, CPA, sought to make various adjustments to the valuation of the Property and to his

 insolvency analysis. That effort was the subject of an in limine motion which is discussed below.

 Also shortly before trial, Latoc (in its trial brief) sought to introduce certain “good faith” defenses

 to the Trustee’s claims under the Bankruptcy Code and New Jersey law. Because of the

 seriousness and relative complexity of these issues, the Court adjourned the trial so that these

 issues could be briefed and argued by the parties as in limine motions. These motions and the

 Court’s resolution of them are discussed in the Procedural History section of this Opinion.

         H. The Relevant Period: Quarter Ended December 31, 2007 to Quarter Ended
            September 30, 2009

         The Relevant Period for the insolvency analysis in this case is the quarter ended December

 31, 2007 to the quarter ended September 30, 2009. This is the period when advances were made


 63
    (Pl.’s Findings ¶¶ 115, 120, Dkt. No. 138.)
 64
    (Jt. Stip. ¶¶ 34-35, Dkt. No. 107.)
 65
    (Trial Tr. vol. 2, 54:12-17.) Per Mr. DeGraw’s report, at 18, the Izenberg Appraisal was dated October 25, 2007,
 with a valuation date of September 5, 2007.
 66
    (Trial Tr. vol. 2, 53:13-55:20.)
                                                         11
Case 12-01769-VFP              Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48                         Desc Main
                                          Document      Page 12 of 54


 by Latoc to the Debtor under the Latoc Note and payments were made by the Debtor to Latoc, i.e.,

 the “Prepetition Transfers.” These quarterly periods are analyzed below.67

               1. Quarter Ended December 31, 2007

          In this quarter, the Debtor incurred the $2 million obligation to Latoc, began transferring

 substantially all the Latoc Loan proceeds to PermaLife and related entities, and had already

 defaulted on the terms of the Latoc Note. At the same time, the Debtor’s obligation to the GTCA

 was still not resolved, and the Debtor’s balance sheet reflects that its bank account was

 overdrawn.68 In addition to not paying these obligations, the Debtor had a negative cash flow of

 approximately $28,000 and was overdrawn on its bank accounts.69 As a result, during this period

 the Debtor was unable to pay its debts as they came due, or address routine operating items.70

 Similarly, the Debtor had no funding available for needed repairs and capital improvements.71

               2. Quarter Ended March 31, 2008

          In the quarter ended March 2008, approximately $1.1 million was derived from the Blue

 Sky financing and draws from the Latoc Note, with virtually all of these funds again being

 immediately transferred to PermaLife.72 At this time, the Debtor was still not paying the required

 dues or common charges to the GTCA (over $700,000 due as of March 31, 2008) and did not have



 67
     On a prior partial summary judgment motion by the Trustee, the Court determined that the Debtor was insolvent
 for the period from March 2009 to September 30, 2009. Thus, the analysis of that latter period is not necessary, but
 will be briefly addressed by the Court for the sake of completeness. (SJ Order, entered May 22, 2017, Dkt. No. 101.)
 68
    (Jt. Stip. ¶ 36, Dkt. No. 107; see also Trial Tr. vol. 2, 72:2-5.)
 69
    (Pl.’s Findings ¶¶ 124, 125, Dkt. No. 138; P-11, Quarterly Cash Flow Analyses.) Latoc denied (but really objected
 to) these proposed findings by the Trustee on the grounds of relevance but offered no contrary evidence. The Court
 overrules the objections as these facts are directly relevant to the issue of insolvency. The Court therefore adopts these
 findings.
 70
    Pl.’s Findings ¶¶ 124, 125, Dkt. No. 138). As previously noted, Latoc also stipulated that, for example, the revenues
 and related cash flow activities were insufficient to support the facility. (Jt. Stip. ¶ 32, Dkt. No. 107.) Thus, this
 “denial” on relevancy grounds is misplaced, unsupported by any evidence and contradicted by Latoc’s own
 stipulations and admissions. See also Pl.’s Findings ¶ 106, which was admitted by Latoc. (“The Mall was unable to
 pay its debts as they came due and lacked adequate capital during the relevant time period”).
 71
    (Jt. Stip. ¶ 32, Dkt. No 107.)
 72
    (Trial Tr. vol. 2, 73:1-74:17.)
                                                            12
Case 12-01769-VFP             Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48          Desc Main
                                         Document      Page 13 of 54


 the ability to make payments on the Blue Sky obligation.73 It also remained in default on the Latoc

 Note. Thus, the Debtor’s inability to pay its debts as they came due -- make necessary repairs and

 improvements -- continued.

              3. Quarter Ended June 30, 2008

          In the hope of resolving its financial issues, the Debtor chose to monetize its sole asset and

 converted its space into condominiums for sale. To facilitate this conversion, the Debtor obtained

 a loan from Valley National Bank in the amount of $7.5 million, which closed on May 2, 2008.74

 With this financing, the Debtor first paid off the existing mortgage with Astoria Federal

 (approximately $3.6 million), resolved the arrearage with the GTCA ($787,000) and paid other

 expenses.75 However, the Debtor did not have sufficient funds to close the financing, and needed

 to borrow $100,000 from its principals to do so.76 The remaining $3.1 million available under the

 Valley Loan was to be drawn down as construction financing for the conversion.77 There were

 significant restrictions on the Debtor’s use of the remaining $3.1 million. Those funds could be

 used only for construction and not for other purposes, such as operating expenses.78

          In sum, by the quarter ended in June 2008, the Debtor had already received a substantial

 portion of the Valley National Bank Loan proceeds, contract deposits for the purchase of certain

 condominium units, and paid off the GTCA as well as transferred money to the PermaLife

 Entities.79 Despite a net cash position of $22,000, the Debtor still did not have enough funding or

 capital to meet the obligations that it already incurred, including the interest owed to Blue Sky and




 73
    (Trial Tr. vol. 2, 74:21-75:22.)
 74
    (P-26.)
 75
    (Jt. Stip. ¶¶ 18, 23, Dkt. No. 107.)
 76
    (Id. at ¶ 23.)
 77
    (Id.; P-26.)
 78
    (Pl.’s Findings ¶¶ 39-40, Dkt. No. 138; P-26).
 79
    (Trial Tr. vol. 2, 75:23-78:16.)
                                                     13
Case 12-01769-VFP            Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48                      Desc Main
                                         Document      Page 14 of 54


 Latoc,80 or even the closing costs on the Valley Loan.

              4. Quarter Ended September 30, 2008

         In the quarter ended September 2008, the Debtor had negative cash flow of approximately

 $24,000, resulting in a cash deficiency of $1,400, despite receiving $1.2 million from sales of

 units.81 At this time, the Debtor was continuing to convert from a rental operation to selling

 condominium units, thereby continuing to reduce its income stream. Additionally, it still had no

 capital or other funding available other than the restricted use of the Valley Loan proceeds.82 The

 Latoc Note and Blue Sky obligation remained in default. Thus, the Debtor’s inability to pay its

 debts as they came due continued.

              5. Quarter Ended December 31, 2008

         During this quarter, while the Debtor was continuing to sell units, it had negative cash flow

 of $18,216, resulting in a cash deficiency of $19,638 at the end of the quarter (from negative cash

 of $1,422 at the start of the quarter). The Latoc Note and Blue Sky obligation also remained in

 default at this time.83 As before, the sale of units also resulted in the corresponding loss of rental

 revenue, thereby continuing and ultimately worsening the Debtor’s cash flow issues and leaving

 the Debtor without the ability to pay its ongoing obligations.

              6. Quarter Ended March 31, 2009

         During this quarter, even though the Debtor continued to generate some revenue from the

 sale of units and rentals, the rentals (and therefore cash flow) were further decreasing due to the

 sales and loss of tenants. A default was officially declared on the Blue Sky obligation in March,



 80
    (Trial Tr. vol. 2, 78:17-23 and 79:4-22; Pl.’s Findings ¶ 128, Dkt. No. 138.) Again, these proposed findings were
 denied by Latoc on grounds of relevance, but it offered no contrary evidence. Thus, these facts are also found by the
 Court.
 81
    (Trial Tr. vol. 2, 81:19-22; Pl.’s Findings ¶¶ 128-29, Dkt. No. 138.)
 82
    (Trial Tr. vol. 2, 82:6-85:24; Pl.’s Findings ¶ 128, Dkt. No. 138.)
 83
    (Pl.’s Findings ¶ 130, Dkt. No. 138; P-11, Quarterly Cash Flow Analyses.)
                                                         14
Case 12-01769-VFP              Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48                    Desc Main
                                           Document      Page 15 of 54


 and the Monarch Note was also in default. Additionally, the Debtor continued to make transfers

 to certain PermaLife Entities (even though several of PermaLife affiliated entities had filed for

 bankruptcy protection in this time period) and substantial payments were made on account of the

 Latoc Note from the Debtor’s assets, including a successful tax appeal, without any repayments

 from the PermaLife Entities.84 The Debtor’s cash flow for this period was slightly positive

 ($21,522), but it was left with cash on hand of only $1,88485 and the Latoc Loan remained (along

 with the Blue Sky obligation).

               7. Quarters Ended June 30 and September 30, 2009

          As noted above (in footnote 67), the Court previously determined that the Debtor was

 insolvent for the period from March 2009 through September 30, 2009, so there is no need to

 analyze these periods. However, as was shown by the Trustee, and as was largely admitted or

 stipulated to by Latoc, the Debtor was generally unable to pay its debts as they came due and had

 unreasonably small capital and assets to sustain its operations during the entire Relevant Period.

                                                *    *     *

          In summary, by the end of the Relevant Period on September 30, 2009, the Debtor owed

 Valley National Bank $3,389,000, Latoc $1,752,000, Blue Sky $8,798,000, Chase $2,229,250

 (which the Court is considering only for the end of the third quarter of 2009 for purposes of its

 insolvency analysis since this liability did not arise until September 2009) and remained obligated

 on the guaranty to Monarch Capital for approximately $140,000, and on a note payable to Mr.

 Sergi for $479,578.86 The Debtor’s cash flow during the entire Relevant Period indicates that it

 was unable to meet its obligations as they became due.87


 84
    (Jt. Stip. ¶¶ 6-8, Dkt. No. 107.)
 85
    (P-11, Quarterly Cash Flow Analyses.)
 86
    (Trial Tr. vol. 2, 97:20-98:25; Jt. Stip. ¶ 15, Dkt. No. 107; Pl.’s Findings ¶ 113, Dkt. No. 138.)
 87
    (Trial Tr. vol. 2, 99:1-7.)
                                                               15
Case 12-01769-VFP             Doc 142         Filed 04/04/19 Entered 04/04/19 16:42:48    Desc Main
                                            Document      Page 16 of 54


          By the end of the Relevant Period, the Debtor’s cash position had not improved, and it was

 left with new obligations it had no ability to repay, notwithstanding the sale of nineteen units.88

 Ultimately, the Debtor was not able to sell the remaining thirteen units. They remained unsold at

 the time of the Debtor’s bankruptcy filing in January 2010 and when its case was converted from

 Chapter 11 to 7 in June of 2011. The remaining units were ultimately sold by the Trustee for only

 $2.5 million. As a result, Valley’s loan was never fully repaid.89 Finally, as was stipulated by the

 parties, by the end of the Relevant Period, the Debtor had new (and old) obligations that it had no

 chance of repaying, which led to its bankruptcy in January 2010, only a few months after the end

 of the Relevant Period on September 30, 2009.90

          I. The Stipulated, Admitted and/or Undisputed Facts

          Critically, and by way of summary, the following facts that evidence the Debtor’s

 insolvency were either stipulated to by the parties, and/or admitted or not disputed by Latoc.

 Further, most -- if not all -- of the Trustee’s Proposed Findings of Fact were independently and

 properly supported by direct citations to the record. In contrast, to the extent Latoc did not admit

 (or purported to dispute) any facts, they were generally not supported by citations to the record,

 but rather went to the relevance or weight to be afforded a proposed fact. Thus, unless otherwise

 expressly noted, the stipulated, admitted and/or undisputed facts asserted by the Trustee are

 adopted by this Court. These critical facts include the following:

          1. As to the Ownership and Management of the Debtor and Affiliated Entities

             The Debtor was owned by Martin Sergi (90%) (“Sergi”) and Dennis Squitieri (10%)
              (“Squitieri”).91



 88
    (Id.; Jt. Stip. ¶ 31, Dkt. No. 107.)
 89
    (Pl.’s Findings ¶ 105, Dkt. No. 138.)
 90
    (Jt. Stip. ¶ 31, Dkt. No. 107.)
 91
    (Jt. Stip. ¶ 2, Dkt. No. 107.)
                                                       16
Case 12-01769-VFP             Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48             Desc Main
                                          Document      Page 17 of 54


             Sergi was responsible for the day-to-day operations of the Debtor.92

             The Debtor had two alleged subsidiaries, PermaLife Internet, LLC (20%)
              (“PermaLife”) and Piedmont Rubber Recycling, LLC (100%) (“PRR”).93 As set forth
              in this Court’s Opinion read into the record on January 10, 2017: (i) neither the Debtor
              nor Latoc ever proved the amount or nature of the Debtor’s interest in these entities or
              that they were actually subsidiaries; and (ii) these entities had little or no value to the
              Debtor.94 Both Sergi and the principals of Latoc had substantial interests and
              involvement in various PermaLife Entities.

             Sergi owned a substantial interest in PermaLife Products, Inc. (“PLPI”). PLPI was the
              parent company of: (i) Arizona Rubber Recycling, LLC (100%); (ii) Bristow Rubber
              Recycling, LLC (100%); (iii) New York Rubber Recycling (100%); (iv) PermaLife
              Internet LLC (60%); (v) PermaLife Mulch, LLC (100%); (vi) PermaLife Products
              Canada, Inc., which was 100% owned by PermaLife Mulch, LLC; and (vii) a joint
              venture with CH Rubber Recycling (50%).95

             Sergi also served as PermaLife’s CEO, a board member and director.96

             Dibo and Raffi Attar both had interests in PermaLife, directly and through other
              entities.97

             The Attars also held interests and officer positions in Latoc and had authority to invest
              and administer the assets of Latoc.98

          2. As to the Debtor’s Solvency Generally

            The Debtor was unable to pay its debts as they came due and lacked adequate capital
             throughout the relevant time period, i.e., October 1, 2007 to September 30, 2009 (the
             “Relevant Period”).99

            The Debtor’s rental operations alone were insufficient to provide the capital necessary
             to provide for ongoing expenses, capital improvements and to meet contingencies, such
             as the loss of a tenant or economic downturn.100

            The Debtor had no source of revenue other than the rents in 2007 (or prior years).101

 92
    (Id. at ¶ 4.)
 93
    (Id. at ¶ 3.)
 94
    (Id. at ¶ 3; see also SJ Hr’g Tr. (Excerpt) 19:7-18, 20:13-21:6, Jan. 10, 2017, Dkt. 104.)
 95
    (Jt. Stip. ¶ 4, Dkt. 107.)
 96
    (Sergi Aff. ¶ 5, Dkt. No. 84-5.)
 97
    (Id. at ¶ 6.)
 98
    (Id. at ¶¶ 6-11.)
 99
    (Pl.’s Findings ¶ 106 (admitted by Latoc), Dkt. No. 138.)
 100
     (Id. at ¶ 135.)
 101
     (Id. at ¶ 115.)
                                                            17
Case 12-01769-VFP              Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48         Desc Main
                                           Document      Page 18 of 54




            The Debtor chose to monetize (i.e., sell) its sole asset. However, in doing so, the rental
             base would be eroded as most of the sales would be to existing tenants (or other parties)
             who would no longer pay rent to the Debtor.102

            According to the Debtor’s principal, the Debtor’s Property “wasn’t a cash flow property
             and that’s, frankly, why I went forward with the subdivision, because it was clear to
             me there was more value to the owner-operators than it was as a rental property.”103

            The revenues and related cash flow from rental activities were insufficient to support
             the expenses of the facility.104

            The Debtor had no credit lines available.105

            There were no funds provided by ownership or management to financially support the
             Debtor’s operations.106

            The Debtor’s cash flow during the entire Relevant Period reflects that the Debtor was
             unable to meet its obligations.107

            If the Debtor had retained the proceeds of its tax refund [in early 2009] it still could not
             have sustained its operations.108

          3. As to the GTCA Obligations

            GTCA obtained a judgment against the Debtor on November 16, 2017 in the amount
             of $622,864.72 for failure to pay outstanding dues and other obligations.109

            The Debtor made only partial payments of the GTCA dues and obligations in the first
             quarter of 2007, but made no payments to the GTCA in the second, third and fourth
             quarters of 2007, and could not have paid them if it wanted to.110

            The Debtor was also behind on its GTCA obligation in the first quarter of 2008,
             bringing its total obligation to over $706,000.111


 102
     (Id. at ¶ 116.)
 103
     (Id. at ¶ 117.)
 104
     (Id. at ¶ 120.)
 105
     (Id. at ¶ 136.)
 106
     (Id. at ¶ 137.)
 107
     (Id. at ¶ 131.)
 108
     (Def.’s Proposed Findings of Fact ¶ 34, Dkt. No. 141.)
 109
     (Pl.’s Findings ¶ 107, Dkt. No. 138.)
 110
     (Id.)
 111
     (Jt. Stip. ¶ 18, Dkt. No. 107; Pl.’s Findings ¶ 15, Dkt. No. 138.)
                                                            18
Case 12-01769-VFP              Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48       Desc Main
                                           Document      Page 19 of 54


            The Debtor had no reserves for the payment of dues and other obligations to the
             GTCA.112

            Even if the Debtor did not borrow from Latoc, it could not pay back the GTCA.113

          4. As to the Latoc Obligations

            From its inception, the Debtor was unable to make payments on the Latoc Note as they
             became due.114

            The Latoc Note called for interest to be monthly, in arrears, on the last day of each
             month. The advances under the Latoc Note began in October 2007 and continued
             through December 2008. The Latoc Note was immediately in default as no interest
             payments (and then only partial payments) were made until February 2008. Additional
             interest equal to 20% of the proceeds of any unit closing was not paid.115

            The Debtor was in default and not current on its obligations under the Latoc Note from
             the date the first payment was due, November 30, 2007, until the payment to Latoc of
             $298,361 on January 7, 2009 from the real estate tax appeal refund.116

            The proceeds of the Latoc Note were, in most cases, immediately transferred from the
             Debtor’s accounts to the various PermaLife Entities.117 In addition, some of the
             proceeds were also disbursed to Sergi as repayment of his personal advances to the
             Debtor.118

            When taken as a whole, the Debtor disbursed the monies it received from Latoc as well
             as additional capital of its own to the PermaLife Entities, which exceeded the total
             amount of the Latoc advances [of approximately $2 million].119

            The payments made to Latoc by the Debtor generally coincided with the sale of
             condominium units by the Debtor and the recovery on its tax appeal.120

          5. As to the Blue Sky Obligations

            Blue Sky made a series of advances totaling $1 million to the Debtor and/or its affiliates
             in early 2008 as follows (the “Blue Sky Obligations”):


 112
     (Pl.’s Findings ¶ 107, Dkt. No. 138.)
 113
     (Def.’s Findings ¶ 44, Dkt. No. 141.)
 114
     (Pl.’s Findings ¶ 108, Dkt. No. 138.)
 115
     (Id. at ¶¶ 108, 111.)
 116
     (Id. at ¶ 27.)
 117
     (Id. at ¶ 22; see also Sergi Aff. ¶¶ 12, 14, Dkt. No. 84-5.)
 118
     (Pl.’s Findings ¶ 22, Dkt. No. 138.)
 119
     (Id. at ¶ 22.)
 120
     (Id. at ¶¶ 23-24.)
                                                             19
Case 12-01769-VFP             Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48    Desc Main
                                          Document      Page 20 of 54


                   - $150,000 on January 25, 2008 that was deposited with the Debtor and
                     transferred to PermaLife Products and Arizona Rubber Recycling.

                   - $350,000 on February 4, 2008 that was deposited with the Debtor and
                     transferred to PermaLife Products.

                   - $250,000 on February 13, 2008 that was delivered directly to Bristow Rubber
                     Recycling (an affiliate of PLPI).

                   - $250,000 on March 18, 2008 of which $200,000 was deposited with the Debtor
                     and transferred to PermaLife Products.121

            The Debtor executed an unconditional Guaranty of the Blue Sky Obligations on June
             26, 2008, even though it was already directly obligated on some of them.122

            At the time of the execution of the Guaranty, the Blue Sky Obligations were in default
             as to the payment of consulting fees (of $3,000 per week) since April 2008.123

            The remaining Blue Sky Obligations were in default as of the payment due October
             2008, when an interest payment of $7,500 was due on Notes 1-3 and an interest
             payment of $1,200 on Note 4 was not made. No amounts were paid by any obligors
             on the Blue Sky Notes thereafter.124

            The Debtor never made any payments under the Blue Sky Notes or its Guaranty.125

            The Debtor did not have the benefit of any Blue Sky advances.126

            The Debtor would not have been able to pay back the Blue Sky loan with or without
             the money paid back on the Latoc Loan.127

          6. The Valley National Bank Loan

            To facilitate the conversion to condominiums, the Debtor received a loan commitment,
             dated August 6, 2007, from Valley National Bank for financing in the amount of $7.5
             million.128




 121
     (Id. at ¶ 29.)
 122
     (Id. at ¶¶ 30-31.)
 123
     (Id. at ¶ 33.)
 124
     (Id. at ¶ 34.)
 125
     (Id. at ¶ 35.)
 126
     (Def.’s Findings ¶ 36, Dkt. No. 141.)
 127
     (Id. at ¶ 37.)
 128
     (Pl.’s Findings ¶ 36, Dkt. No. 138; P-26.)
                                                     20
Case 12-01769-VFP             Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48                        Desc Main
                                         Document      Page 21 of 54


            The Valley National Bank loan was based on an $11.7 million valuation of the Property
             by Izenberg Appraisal Associates. This appraisal was based on an as-completed, fully
             constructed, built-out valuation.129

            The closing on the Valley National Bank loan occurred on May 2, 2008.130

            The initial draw down from the Valley National Bank loan of $4.4 million paid off the
             existing mortgage facility with Astoria Federal ($3.6 million) and resolved the
             arrearage with the GTCA. The Debtor did not have sufficient cash flow to close, and
             as a result, needed to borrow from its owners $100,000 ($65,000 from Sergi and
             $35,000 from Nick Menonna). The remaining unfunded financing ($3.1 million) was
             structured as construction financing for the renovations necessary for the condominium
             conversion.131

            As is typical in construction financing, there were significant restrictions in the Valley
             National Bank loan agreement requiring that draws on the $3.1 million in construction
             financing be dedicated for construction only and were not to be available for any other
             purpose.132

            The Valley National Bank loan did not provide any type of line of credit to satisfy or
             partially satisfy any ongoing operations of the Mall.133

            Despite the restrictions, the Debtor used certain of the drawdowns from the
             construction loan to pay Latoc.134

          7. The Purpose and Structure of the Latoc Loan

            PLPI was seeking financing to expand its operations. Due to conflicting interests on
             the part of the Attars, PLPI’s board would not authorize financing from an Attar
             affiliated entity.135

            To facilitate the loan to PermaLife and manage the conflict that precluded a direct loan
             to PLPI from an Attar affiliated entity, Latoc made the loan to the Debtor which then
             transferred the proceeds to PLPI and PRR.136



 129
     (Id. at ¶¶ 142, 148.)
 130
     (Id. at ¶ 37; P-26.)
 131
     (Id. at ¶ 38.)
 132
     (Id. at ¶ 39; P-26.)
 133
     (Id. at ¶ 40; P-26.)
 134
     (Trial Tr. vol. 1, 138:15-139:11.) This fact is denied by Latoc, but its denial is not supported by any evidence or
 citation to the record. Instead, it is an objection to relevance, which is overruled. In contrast, the Trustee supports
 this fact with a direct and correct citation to the record. Thus, the Court finds this fact as well.
 135
     (Sergi Aff. ¶ 11, Dkt. No. 84-5.)
 136
     (Id. at ¶ 12.)
                                                          21
Case 12-01769-VFP            Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48                      Desc Main
                                         Document      Page 22 of 54


            The Latoc Loan proceeds were deposited into the Debtor’s accounts and Sergi then
             caused the loan proceeds to be immediately transferred to PLPI and PRR’s accounts.137

            At his deposition, Sergi testified that he would not have made these statements
             regarding the purpose and structure of the loan if he knew they would be used against
             Latoc and the Attars.138

          As to this final fact, and the prior statements to which it refers, and as was noted by the

 Court in granting the Trustee partial summary judgment on the issue of reasonably equivalent

 value, Mr. Sergi did not indicate that the statements were untrue. Instead, he stated only that he

 would not have made them if he knew they would be used against Latoc. Thus, these facts are not

 disputed by Latoc’s (and Sergi’s) own admission. They simply would have preferred that they

 had not been made. They were made, however, and were not disputed by any competent evidence.

 Accordingly, they are found by this Court.

 IV.          PROCEDURAL HISTORY

       A. The Bankruptcy Case and This Adversary Proceeding

          On January 28, 2010 -- just four months after the end of the Relevant Period -- the Debtor

 filed a voluntary petition for relief under Chapter 11.139 On June 1, 2011, the Chapter 11 case was

 converted to a Chapter 7 bankruptcy case, and Steven P. Kartzman was appointed to serve as the

 Chapter 7 Trustee (the “Trustee”).140

          After the appointment of the Trustee, he and accountant Kenneth DeGraw took possession

 of the computers, the Debtor’s records, including, the QuickBooks™ accounting file, banking, tax

 and other financial and nonfinancial records.141 DeGraw and his firm were involved in providing



 137
     (Id. at ¶¶ 12, 14.)
 138
     (See Latoc’s Statement of Material Facts Not in Dispute ¶¶ 10-11, Dkt. No. 84, and related portions of Sergi Dep.
 Tr. 13:1-9; 14:22-16:23, June 3, 2014, Dkt. No. 84-4.)
 139
     (Main Case Dkt. No. 1).
 140
     (Order Converting Case to Ch. 7, Main Case Dkt. No. 166.)
 141
     (Jt. Stip. ¶ 1, Dkt. No. 107.)
                                                         22
Case 12-01769-VFP              Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48          Desc Main
                                          Document      Page 23 of 54


 monthly operating reports, evaluating condominium charges imposed by the GTCA, analyzing

 potential avoidance actions, reviewing banking records, the Debtor’s financial records and tax

 returns, and preparing tax returns.142 DeGraw found Debtor’s financial records to be reliable and

 in generally good order.143

          On May 12, 2016, the Trustee filed a second amended complaint for avoidance of the

 Prepetition Transfers to Latoc.144 This complaint alleged eleven separate counts against Latoc as

 follows:

          First Count:         Under 11 U.S.C. § 547, the Prepetition Transfers are avoidable as
                               preferences.

          Second Count: Under 11 U.S.C. § 548(a)(1), the Prepetition Transfers were
                        constructively and actually fraudulent and avoidable.

          Third Count:         Under 11 U.S.C. § 544(b), the Note Obligations were fraudulent pursuant
                               to N.J.S.A. § 25:2-25(a) and/or (b) and avoidable.

          Fourth Count:        Under 11 U.S.C. § 544(b), the Prepetition Transfers were fraudulent
                               pursuant to N.J.S.A. § 25:2-25(a) and/or (b) and avoidable.

          Fifth Count:         Under 11 U.S.C. § 544(b), the Latoc Note was fraudulent pursuant to
                               N.J.S.A. § 25:2-27(a) and avoidable.

          Sixth Count:         Under 11 U.S.C. § 544(b), the Prepetition Transfers were fraudulent
                               pursuant to N.J.S.A. § 25:2-27(a) and avoidable.

          Seventh Count: Pursuant to 11 U.S.C. § 550, to the extent that a transfer is avoided under
                         11 U.S.C. §§ 544, 547, 548 or 549, the Trustee may recover the transferred
                         property.

          Eighth Count:        Pursuant to N.J.S.A. § 14A:3-3, the Latoc Note and Prepetition Transfers
                               are avoidable as ultra vires.

          Ninth Count:         Pursuant to 11 U.S.C. § 502(d), for disallowance of Latoc’s proof of claim
                               as it is an entity from which property is avoidable and recoverable under
                               relevant sections of the Bankruptcy Code.


 142
     (Trial Tr. vol. 1, 96:7-20.)
 143
     (Pl.’s Findings ¶¶ 5-6, Dkt. No. 138.)
 144
     (Am. Compl., Dkt. No. 54.)
                                                      23
Case 12-01769-VFP            Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48                      Desc Main
                                        Document      Page 24 of 54


          Tenth Count:       Pursuant to FED. R. BANKR. P. 7008(b), the Trustee is entitled to
                             reasonable attorney’s fees.

          Eleventh Count: Under 11 U.S.C. § 544(b), the Prepetition Transfers were fraudulent
                          pursuant to N.J.S.A. § 25:2-27(b) and avoidable.145

       B. The Partial Summary Judgment Motions

          On December 16, 2016, the Trustee filed a motion for partial summary judgment

 determining that the Debtor received less than reasonably equivalent value for the $2 million Latoc

 Note. The Court agreed with the Trustee’s argument that the Debtor did not receive an actual

 benefit or value from the Latoc Note or its proceeds because they were almost immediately and

 completely distributed to various PermaLife-related entities.146 The Court accordingly granted

 partial summary judgment in favor of the Trustee that the Debtor had not received reasonably

 equivalent value for the Prepetition Transfers.147

          The Trustee subsequently filed a motion seeking a separate partial summary judgment that

 the Debtor was insolvent at the time of the Prepetition Transfers, including the $2 million Latoc

 Note.148 To support his insolvency argument, the Trustee relied principally on the April 14, 2016

 “Solvency Report” prepared by Mr. DeGraw (the “Report”) and the documents on which that

 Report is based.149 In contrast, Latoc voluntarily chose not to comply with the Court-ordered

 deadline for filing a rebuttal report, which had been extended several times.150 As a result, Latoc

 was barred from providing a rebuttal report or expert testimony at trial regarding solvency.151


 145
     (Am. Compl., Dkt. No. 54.)
 146
     (SJ Hr’g Tr. (Excerpt), 11:5-9, Jan. 10, 2017, Dkt. No. 104.)
 147
     (SJ Hr’g Tr. (Excerpt), 14:19-21, Jan. 10, 2017, Dkt. No. 104.)
 148
     (SJ Hr’g Tr. 2:14-16, May 16, 2017, Dkt. No. 100.)
 149
     (SJ Hr’g Tr. 2:20-22, May 16, 2017, Dkt. No. 100.)
 150
     (SJ Hr’g Tr. 11:18-23, May 16, 2017, Dkt No. 100.)
 151
     (Order (I) Barring the Defendant from Testifying at Trial for Failure to Obey a Discovery Order on Conditions
 Pursuant to Fed. R. Bankr. P. 7037(b)(2); (II) Barring the Defendant from Submitting an Expert Report; (III) Barring
 the Defendant from Providing Expert Testimony at Trial to Rebut the Expert Reports Submitted by the Plaintiff; and
 (IV) Reducing the Amount of the Defendant’s Proof of Claim, entered Oct. 24, 2016, Dkt. No. 73; SJ Hr’g Tr. 13:16-
 18, May 16, 2017, Dkt. No. 100.)
                                                         24
Case 12-01769-VFP             Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48                       Desc Main
                                         Document      Page 25 of 54


          The Court granted the Trustee’s partial summary judgment motion as to insolvency in part

 and denied it in part, ruling that the Trustee had proven the Debtor’s insolvency for the period

 March 2009 to September 2009.152 By that time period, the Debtor was hopelessly in default on

 the Latoc and Blue Sky Obligations and was otherwise generally unable to pay its debts as they

 became due. The Court denied summary judgment, without prejudice, for the period of October

 2007 to February 2009 based principally on Mr. DeGraw’s opinion that for the quarters ending

 September 30, 2007 to December 31, 2008, the “fair value of the assets of the Mall exceeded their

 liabilities by a significant margin.”153 However, DeGraw also noted that the equity was “entirely

 tied up in the value of the real estate [and] was generally not available to creditors other than the

 Mall’s secured creditor.”154 Accordingly, DeGraw opined that while the Mall was technically

 solvent during this period in terms of assets exceeding liabilities, it was “illiquid.”155 Thus, the

 Court ruled that, giving all inferences in favor of Latoc, there was a triable issue as to whether the

 Debtor was insolvent during the period from October 2007, when the first advance was made under

 the Latoc Note to February 2009.156

       C. The Trial and the In Limine Motions

              1. Trial

          Trial began on August 2, 2017 and continued to August 4, 2017. Both Matthew Krauser

 and Kenneth DeGraw gave expert testimony.157 Based on his extensive involvement in reviewing



 152
     (SJ Order, entered May 22, 2017, Dkt. No. 101.)
 153
     (DeGraw Rpt. at 27, Ex. A to DeGraw Certif., and Ex. M thereto, Dkt. No. 95-5.)
 154
     (Id.)
 155
     (Id.)
 156
     (SJ Order, entered May 22, 2017, Dkt. No. 101.)
 157
     As was noted previously, Latoc was barred from providing an expert report or expert testimony due to its repeated
 failure to comply with discovery deadlines and orders. In fact, Latoc offered no witnesses of its own as to factual or
 expert issues. One of Latoc’s principals, Dibo Attar, was barred from testifying at trial due to his failure to comply
 with discovery deadlines and orders (Order Barring Dibo Attar from Testifying at Trial on Behalf of Defendant Latoc,
 Inc. for Failure to Obey a Discovery Order, entered Dec. 27, 2016, Dkt. No. 82.)
                                                          25
Case 12-01769-VFP             Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48        Desc Main
                                          Document      Page 26 of 54


 the Debtor’s financial information and his service as the Trustee’s accountant in the main

 bankruptcy case, Mr. DeGraw also had personal knowledge of the information contained in those

 books and records.

          Mr. Krauser is a real estate appraiser in New Jersey, New York, and Pennsylvania and is

 the senior managing director of Integra Realty Resources Northern New Jersey.158 The majority of

 Krauser’s testimony was about the macro and micro economic conditions which affected the sales

 and leasing activity of the Debtor’s Property during the time period of October 2007 to September

 2009.159 He explained how the location, size and configuration of the Debtor’s property and the

 downturn in the economy generally led to the substantial decline in the viability of the Debtor’s

 Shopping Mall business.160 In addition to the negative aspects about the Property, Krauser

 explained how the Great Recession between December 2007 and June 2009 caused deterioration

 of the economic markets, further straining the Debtor’s financial situation.161

          The Court finds Mr. Krauser’s testimony to have been credible and well supported. The

 Court also notes that Latoc objected to the relevance of the entirety of Mr. Krauser’s testimony as

 to the insolvency issue. In this regard, the Court finds that most of his testimony had only a general

 relevance as to background and general economic conditions in the United States and locally. The

 determination of solvency or insolvency is, however, based on the specific financial condition of

 the Debtor entity. Thus, the Court is relying on Mr. Krauser’s testimony only to the limited extent

 that he analyzed the conditions at the Debtor’s Property specifically.162 Otherwise, Latoc’s

 relevance objection is sustained as to Mr. Krauser’s testimony.




 158
     (Trial Tr. vol. 1, 41:21-24.)
 159
     (Trial Tr. vol. 1, 43:17-20.)
 160
     (Trial Tr. vol. 1, 50:22-51:18.)
 161
     (Trial Tr. vol. 1, 55:13-16.)
 162
     (See Pl.’s Findings ¶¶ 93-99, Dkt. No. 138.)
                                                     26
Case 12-01769-VFP              Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48     Desc Main
                                           Document      Page 27 of 54


          Mr. DeGraw’s testimony began on the first day of trial and extended to a second day on

 August 4, 2017. Mr. DeGraw and his firm were retained in 2011 to act as accountants for the

 present bankruptcy matter.163 The majority of Mr. McGraw’s testimony was specifically targeted

 towards the three recognized insolvency tests and making a determination of whether and when

 the Debtor became insolvent under each test. Mr. DeGraw’s testimony and report addressed each

 of the three tests on a quarter-by-quarter basis due to the magnitude and the number of transactions

 that were occurring throughout the relevant time period.164 In this regard, the Court notes that Mr.

 DeGraw initially concluded that the Debtor was insolvent or in financial distress during the entire

 Relevant Period under two of the three tests; i.e., inability to pay its debts as they came due and

 inadequacy of capital and assets. As noted above, he also opined that, although the Debtor’s assets

 exceeded its liabilities by a significant margin during the period from the quarter ended September

 30, 2007 to the quarter ended December 31, 2008, it was “illiquid” and essentially unable to utilize

 those assets to fund its operations or capital needs.

          The Court finds Mr. DeGraw’s testimony to be generally credible, well supported and

 directly relevant to the insolvency issue. The Court takes issue with Mr. DeGraw’s testimony to

 the extent he sought to amend or change his opinions just before trial, as is noted in the following

 section which discusses the in limine motions filed after the second day of trial.

               2. The In Limine Motions

          After Mr. DeGraw issued his Report and shortly before trial began, he determined that the

 income analysis in the Izenberg Appraisal included rent in the amount of $390,000 from a tenant

 that did not exist at the Mall.165 Thus, at trial, the Trustee, through Mr. DeGraw, sought to adjust



 163
     (Trial Tr. vol. 1, 95:18-20.)
 164
     (Trial Tr. vol. 3, 38:21-24.)
 165
     (Pl.’s Mot. In Limine, at 3, Dkt. No. 110-1; Trial Tr. vol. 2, 44:4-7.)
                                                             27
Case 12-01769-VFP              Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48        Desc Main
                                           Document      Page 28 of 54


 the value of the Property downward by $2.4 million based on this factor (the “Fictitious Rent

 Argument”).166 Also after issuing his Report and just before trial, Mr. DeGraw recognized that the

 Izenberg Appraisal did not reflect $3.1 million in construction financing needed for the build out

 (the “Increased Construction Loan Argument”).167 As a result, Mr. DeGraw sought to further

 reduce the valuation of the Property on this basis. At the same time, Mr. DeGraw also sought to

 provide additional support for the substantially increased amount of the Blue Sky Obligation (from

 about $1 million in early 2008 to $8.8 million in March 2009) by providing additional information

 as to how this number was calculated (the “Blue Sky Argument”).168

          Latoc objected to these “adjustments” or corrections as untimely and prejudicial. Latoc

 argued that they constituted substantive amendments to the Report and should be precluded under

 the Court’s final pretrial order and the applicable Federal Rules of Civil Procedure.

          Also just before and during the trial, Latoc sought to assert so-called good faith defenses

 under 11 U.S.C. § 548(c) and N.J.S.A. § 25:2-30(a), arguing for the first time in its trial brief (filed

 one week before trial) that Latoc provided the financing to the Debtor in good faith and for value.169

 The Trustee objected to the assertion of these defenses (the “Good Faith Defenses”) on substantive

 and procedural grounds, particularly as being too late and prejudicial.

          Given the significance of these issues, the Court adjourned the trial so that they could be

 fully briefed and argued by the parties. The Court’s final determinations with respect to each of

 these issues are described below in inverse order.

               (a) The Good Faith Defenses

          The Court ruled that Latoc was barred from asserting any defenses under 11 U.S.C.


 166
     (Id.; Trial Tr. vol. 2, 52:12.)
 167
     (Id.; Trial Tr. vol. 2, 56:19-60:23.)
 168
     (Id.; Trial Tr. vol. 2, 93:19-98:6, 156:24-159:15.)
 169
     (Latoc Trial Br., at 9, Dkt. No. 108.)
                                                           28
Case 12-01769-VFP            Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48                      Desc Main
                                        Document      Page 29 of 54


 § 548(c), N.J.S.A. § 25:2-30(a) or other similar good faith defenses generally because these

 defenses had not been asserted during the extensive pretrial proceedings and were therefore

 waived.170 The Court found that the late introduction of these defenses would prejudice the

 Trustee, who did not seek any additional discovery on these issues. In so ruling, the Court also

 noted the multifaceted relationship among Mr. Sergi, the Attars and their related entities, and the

 undisputed sworn pretrial testimony of Mr. Sergi that: (i) the Debtor sought the loan from Latoc

 only after the proposed loan from an Attar affiliate was disapproved by the PermaLife board; and

 (ii) Mr. Sergi would never have given the testimony about the PermaLife board disapproval if he

 knew it would be used against Latoc and the Attars, without ever disavowing the truthfulness of

 that underlying testimony.171 Thus, the good faith defenses belatedly asserted by Latoc were

 waived, would be prejudicial and were without substantive merit in any event.

              (b) The Blue Sky Argument

         Preliminarily, the Court notes that, by its October 23, 2017 Order, it denied the Trustee’s

 motion to allow Mr. DeGraw to amend or supplement his opinion or Report on the bases of the

 Blue Sky, the Increased Construction Loan or the Fictitious Rent Arguments.172 However, the

 Court ruled that Mr. DeGraw’s testimony as to these three issues could be considered by the Court

 in evaluating Mr. DeGraw’s testimony and conclusions.173 The results of the Court’s consideration

 of that testimony follows.


 170
     (Order (I) Finding Defendant Waived Its Right to Assert Affirmative Defenses Under Either 11 U.S.C. § 548(c)
 and/or N.J.S.A. § 25:2-30(a); (II) Barring the Defendant from Presenting a Defense Under Either 11 U.S.C. § 548(c)
 or N.J.S.A. § 25:2-30(a); and (III) Barring Any Defense of Good Faith at Trial, entered on Oct. 20, 2017, Dkt. No.
 122.)
 171
     (Sergi Dep. Tr. 22:20-25:12, June 3, 2014, Dkt. No. 77-8; Sergi Aff. ¶¶ 6-14, Dkt. No. 84-5; Sergi Dep. Tr.
 14:22-15:13, June 3, 2014, Dkt. No. 77-8.)
 172
     (Order Denying the Plaintiff’s Motion in Limine for Entry of an Order Finding the Trustee’s Expert’s Testimony
 to Be Within the Scope of His Report and/or Authorizing the Trustee’s Expert to Supplement and/or Correct Omissions
 in His Report, to the Extent Same Is Necessary, and Granting Alternative Relief to both Parties, entered on Oct. 23,
 2017, Dkt. No. 123.)
 173
     (Id.)
                                                         29
Case 12-01769-VFP            Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48      Desc Main
                                        Document      Page 30 of 54


         The Blue Sky Obligation first appears on the Debtor’s balance sheet as prepared by Mr.

 DeGraw with respect to the quarter ended March 31, 2008 in the amount of $700,000, based on

 advances through that date. This number remained the same for the quarters ended June 30, 2008,

 September 30, 2008 and December 31, 2008.174

         Then, for the quarter ended March 31, 2009, the Blue Sky Obligation jumped to $8,798,083

 (the full Judgment amount) and remained at that level through the end of the Relevant Period on

 September 30, 2009, which is approximately the same time that Blue Sky obtained its Judgment.

 That Judgment was obtained by default, after a proof hearing in which Blue Sky’s witness testified

 as to how the total number was calculated. Of course, since the Debtor had defaulted and failed

 to appear, there was no cross-examination or other adversarial testing of the calculations, except

 for a few questions by the District Judge.175

         Subsequently, as was pointed out by Latoc, the Trustee was able to compromise the Blue

 Sky claim for the sum of $1 million in June of 2012.176 Latoc also objected to DeGraw’s valuation

 of the Blue Sky claim on this separate, substantial basis. By the Blue Sky Argument, the Trustee

 (through Mr. DeGraw) sought to provide additional support for his use of the full Blue Sky

 Judgment amount as of March 31, 2009. Thus, the Court is here faced with the unusual situation

 in which the valuation of a claim that had been reduced to Judgment during the time period that

 Mr. DeGraw performed his insolvency analysis for the Trustee is contested by the defendant Latoc

 on the basis of a subsequent substantial reduction of that Judgment amount by the very same

 Trustee.

         Since the Blue Sky claim went into default in or before March 2009 and was reduced to



 174
     (Id.)
 175
     (See Blue Sky Proof Hr’g Tr., P-27).
 176
     (Not. of Settlement of Controversy, Main Case Dkt. No. 275.)
                                                        30
Case 12-01769-VFP         Doc 142     Filed 04/04/19 Entered 04/04/19 16:42:48              Desc Main
                                    Document      Page 31 of 54


 Judgment in September 2009, all during the Relevant Period, it is difficult to say that Mr. DeGraw

 was somehow incorrect in using this number or that it was unfounded. On the other hand, the

 Trustee himself was able to reduce this claim to $1 million during the course of the Debtor’s

 bankruptcy case. That reduction was based on a settlement approved in June of 2012, which was

 almost three years after the end of the Relevant Period. In deciding this issue without ultimately

 reaching a precise number, the Court determines that the proper valuation of the Blue Sky

 Obligation for insolvency purposes is less than the $8.8 million judgment amount, but more than

 the $1 million settlement amount. That settlement number may have been arrived at for a number

 of reasons, including the fact that the Debtor was in bankruptcy, the uncertainty and risks of

 litigation and the cost of litigating a claim as to which there may be little or no recovery.

        But whether the Blue Sky Obligation is valued at $8.8 million, $1 million or somewhere in

 between (as the Court believes is more appropriate), the following material underlying facts remain

 the same:

                •   The Blue Sky Obligation was in default since its inception.

                •   The Debtor did not receive the benefit of the Blue Sky advances.

                •   The Debtor was generally not paying this and its other debts as they came due.

        Thus, without determining the precise valuation of the Blue Sky claim during the Relevant

 Period for purposes of insolvency analysis, the Debtor’s dire financial condition remained the

 same. It was unable to pay its debts as they came due and had insufficient assets and capital to

 sustain its operations whether the Blue Sky Obligation was $1 million or $8.8 million. Said another

 way, even if the Blue Sky Obligation is reduced to $1 million, as argued by Latoc, the Debtor was

 still unable to pay its debts as they came due and still had insufficient capital to sustain its

 operations.


                                                  31
Case 12-01769-VFP                Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48     Desc Main
                                            Document      Page 32 of 54


            In sum, the Court finds that the amount of the Blue Sky Obligation should be reduced for

 purposes of the Court’s insolvency analysis, with or without consideration of the additional support

 offered by the Trustee. Thus, to the extent that Latoc argued that the $8.8 million valuation of this

 claim for insolvency purposes was too high based on the Trustee’s settlement, the Court agrees

 and finds that the Blue Sky claim should have been valued at approximately $2 million for

 insolvency purposes (to include a portion of the accruing and unpaid interest and other charges).

 However, whether the Blue Sky number is reduced to one in the $2 million range (as the Court

 believes is more appropriate) or $1 million (as argued by Latoc), that reduction does not affect the

 Court’s insolvency analysis under the paying debts as they came due and unreasonably small

 capital tests, and only has a minimal impact on the Court’s balance sheet analysis, as described

 below.

                 (c) The Increased Construction Loan Argument

            The Trustee also argued that DeGraw should be able to supplement or, more accurately,

 amend his Report and opinions to include an additional $3.1 million in construction financing he

 neglected to include when preparing the balance sheets for the Debtor beginning with the quarter

 ended September 30, 2007, even though the balance sheet valuation of the Property ($11.7 million)

 for that period reflected the renovations as fully completed.177 The Court notes that there is no

 dispute that the total amount of the Valley Loan was $7.5 million. However, the Valley Loan was

 listed as approximately $4.3 million in the balance sheets as prepared by DeGraw commencing as

 of June 30, 2008. The issue is whether the Report should be corrected to reflect that additional

 asserted liability of $3.1 million for the prior two quarters and thereby reduce the value of the

 Property.



 177
       (Pl.’s Mot. In Limine ¶ 2, Dkt. No. 110-3.)
                                                       32
Case 12-01769-VFP              Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48                          Desc Main
                                          Document      Page 33 of 54


             The Trustee (through Mr. DeGraw) argues that this additional liability of $3.1 million

 should have been included in every quarter during the Relevant Period through June 30, 2008 (the

 quarter in which the Valley Loan closing took place). However, based on the Court’s review of

 the balance sheets prepared by Mr. DeGraw,178 even if that $3.1 million “adjustment” or deduction

 is made, the Debtor’s “Total Equity” was in excess of that $3.1 million amount through December

 31, 2008. Thus, whether the $3.1 million is included or not, the Debtor still had equity in the

 Property, although it arguably would have been reduced.179 That claim is only arguable, however,

 because there is simply no way for this Court to determine whether this type of calculation did (or

 did not) enter into Mr. Izenberg’s analysis in determining the Property’s value, as he did not testify

 at trial.

             The Court further notes that the Izenberg $11.7 million appraisal was dated October 25,

 2007, with a valuation date as of September 5, 2007,180 while the Valley Loan was not funded until

 May of 2008. Thus, it is at least speculative to deduct the $3.1 million (or any other amount) from

 Izenberg’s valuation based on this “correction.” The Court does not know how or even whether

 the amount of secured debt factored into Izenberg’s analysis, because Izenberg did not testify, and

 no competent evidence was presented in that regard. Accordingly, the Court will not give any

 credit or consideration to Mr. DeGraw’s testimony regarding the Increased Construction Loan

 Argument, except to acknowledge that the total amount of the Valley Loan was $7.5 million and

 that the Izenberg Appraisal reflected a fully constructed or built-out Property.181



 178
     (P-9.)
 179
     For the quarters ended June 30, September 30, and December 31, 2008, the $3.1 million increase in the Debtor’s
 liabilities would still leave the Debtor with at least some (but decreasing) equity in those quarters; i.e., $1.2 million,
 $1.0 million and $300,000, respectively, for those quarters.
 180
     (DeGraw Rpt. at 18, Ex. A to DeGraw Certif., Dkt. No. 95-5.)
 181
      The exclusion of this adjustment does not in any way affect the Report’s (or this Court’s) conclusions as to the
 Debtor’s inability to pay its debts as they became due or the insufficiency of its capital or assets.


                                                            33
Case 12-01769-VFP         Doc 142     Filed 04/04/19 Entered 04/04/19 16:42:48              Desc Main
                                    Document      Page 34 of 54


        However, like the Blue Sky Argument, this argument relates only to the balance sheet

 insolvency analysis. It does not affect Mr. DeGraw’s opinions or the Court’s separate analysis and

 conclusions as to the Debtor’s insolvency under the paying debts as they come due and

 insufficiency of capital or assets tests. As is described in more detail below, the Court finds that

 the Debtor was insolvent and had insufficient capital under each of those two tests for the entire

 Relevant Period.

            (d) The Fictitious Rent Argument

        The Trustee also sought to amend or “correct” DeGraw’s report to reduce the value of the

 Property by $2.4 million based on fictitious annual rent of $390,000 that was apparently included

 in the Izenberg Appraisal. Here, once again, it is difficult, if not impossible, for the Court to

 determine what Mr. Izenberg did or did not do in reaching his valuation number. In this Court’s

 view, it is simply unfair and inappropriate for this Court to reduce that valuation by about 20% in

 the absence of testimony from Mr. Izenberg and/or competing appraisal reports from the Trustee,

 especially after Mr. DeGraw had already submitted his final Report. Thus, the Court will not

 consider Mr. DeGraw’s testimony in support of the Fictitious Rent Argument.

        As with the Blue Sky and Increased Construction Loan Arguments, the Court’s

 determination not to consider Mr. DeGraw’s testimony regarding the Fictitious Rent Argument

 has no impact on his or the Court’s paying debts as they come due and unreasonably small assets

 or capital analysis. Additionally, because the Court is not considering Mr. DeGraw’s testimony

 as to these three arguments, the Court will analyze the Debtor’s insolvency under the balance sheet

 test based on his original conclusions and his related opinion testimony at trial. Thus, as previously

 held, Mr. DeGraw is not permitted to change his original opinion that fair value of the Debtor’s

 assets exceeded its liabilities by a significant margin through the quarter ended December 31,


                                                  34
Case 12-01769-VFP         Doc 142     Filed 04/04/19 Entered 04/04/19 16:42:48              Desc Main
                                    Document      Page 35 of 54


 2008. However, this similarly does not change his opinion that because the value of the Debtor’s

 assets was tied up in the Property, the Debtor was “illiquid” during the period through December

 31, 2008, though it may have been technically solvent under this test.

                                              *    *   *

        In sum, for the reasons set forth above, the Court is not considering or giving weight to Mr.

 DeGraw’s trial testimony regarding the Blue Sky, Increased Construction Loan or Fictitious Rent

 Arguments. Allowing any evidence of these substantial “corrections” after a final Report was

 issued would not be fair or appropriate and would be prejudicial to Latoc in this Court’s view.

 However, that determination has no impact on Mr. DeGraw’s original conclusions, his related

 expert testimony at trial and this Court’s rulings that: (i) the Debtor was unable to pay its debts as

 they became due during the Relevant Period; and (ii) the Debtor had insufficient assets or capital

 to sustain its operations during the Relevant Period. Similarly, these determinations do not affect

 Mr. DeGraw’s conclusions and this Court’s rulings as to whether the Debtor was illiquid during

 the Relevant Period.

  V.        STATEMENT OF LAW AND ANALYSIS

        As was previously noted, by the time of trial, the Court had already determined on prior

 partial summary judgment and in limine motions that: (i) the Debtor did not receive reasonably

 equivalent value for the Latoc Note and the $592,875 in Prepetition Transfers to Latoc; (ii) the

 Debtor was insolvent from March 1, 2009 to September 30, 2009; and (iii) that Latoc may not

 assert affirmative defenses under 11 U.S.C. § 548(c), N.J.S.A. § 25:2-30 or other similar good

 faith defenses as having been waived and not proven. As a result, the principal remaining issue

 for this Court to decide is whether the Debtor was insolvent during the period from October 2007,




                                                  35
Case 12-01769-VFP             Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48                        Desc Main
                                          Document      Page 36 of 54


 when the advances under the Latoc Note began, to February 2009.182

          For the reasons that follow, the Court finds that the Debtor was insolvent and in financial

 distress during the entire Relevant Period because it was unable to pay its debts as they became

 due (and knew or should have known that fact) and similarly had unreasonably small capital and

 assets to sustain its operations during that Period. The Court finds further that, although the Debtor

 may have technically been solvent under the balance sheet test through December 31, 2008, it was,

 in fact, hopelessly illiquid during that period and the entire Relevant Period. Thus, to the extent

 the fair value of the Debtor’s assets exceeded its liabilities at any time during the Relevant Period,

 those excess assets were illiquid and insufficient to ameliorate or remedy the Debtor’s insolvency.

 The Court will therefore enter Judgment in favor of the Trustee and against Latoc avoiding the

 Latoc Note and the Prepetition Transfers in the amount of $592,875 and preserving those claims

 for the benefit of the Debtor’s estate.

 VI.          STATEMENT OF LAW AND ANALYSIS

       A. Fraudulent Transfers under N.J.S.A. §§ 25:2-25(b), 25:2-27(a), and 11 U.S.C.
          § 548(a)(1)(B)

          1. N.J.S.A. §§ 25:2-25(b) and 25:2-27(a)

          Under N.J.S.A. § 25:2-25(b):

          [A] transfer made or an obligation incurred by a debtor is fraudulent as to a
          creditor . . . if the debtor made the transfer or incurred the obligation:
          ...
          (b) Without receiving reasonably equivalent value in exchange for the
          transfer or obligation, and the debtor:
          (1) Was engaged or was about to engage in a business or a transaction for
          which the remaining assets of the debtor were unreasonably small in relation

 182
    The Trustee did not further prosecute his claims that a portion of the Prepetition Transfers constituted a preference
 under 11 U.S.C. § 547 (First Count) or that the Prepetition Transfers were made with actual intent to hinder, delay or
 defraud creditors under 11 U.S.C. § 548(a)(1)(A) (portion of Second Count) or N.J.S.A. § 25:2-25(a) (portion of Third
 Count) or that the Latoc Note transaction was ultra vires (Eighth Count). Thus, those claims are deemed abandoned
 and dismissed. In re Rivas, 558 B.R. 690, 701 (Bankr. D.N.J. 2016); In re Johnson, 242 B.R. 283, 288-89 (Bankr.
 E.D. Pa. 1999) (a claim asserted in a complaint but not pressed at trial or raised in a post-trial submission is deemed
 abandoned).
                                                           36
Case 12-01769-VFP          Doc 142     Filed 04/04/19 Entered 04/04/19 16:42:48              Desc Main
                                     Document      Page 37 of 54


           to the business or transaction; or
           (2) Intended to incur, or believed or reasonably should have believed that
           the debtor would incur, debts beyond the debtor’s ability to pay as they
           become due. N.J.S.A. § 25:2-25(b) (emphases supplied).

           Additionally, under N.J.S.A. § 25:2-27(a):

           [A] transfer made or obligation incurred by a debtor is fraudulent as to a
           creditor whose claim arose before the transfer was made or the obligation
           was incurred if the debtor made the transfer or incurred the obligation
           without receiving a reasonably equivalent value in exchange for the transfer
           or obligation and the debtor was insolvent at the time or the debtor became
           insolvent as a result of the transfer or obligation (emphasis supplied).

           Under the “strong arm” power granted by 11 U.S.C. § 544(b), the Trustee stands in the

 shoes of a creditor and may seek to avoid transfers under state law, such as N.J.S.A. §§ 25:2-25

 and 25:2-27. In re PWS Holding Corp., 303 F.3d 308, 314 (3d Cir. 2002), cert. den., 538 U.S. 924

 (2003).

           2. 11 U.S.C. § 548(a)(1)

           The Bankruptcy Code’s standards for avoidance of fraudulent transfers are similar to those

 under New Jersey state law. A transfer of property is deemed constructively fraudulent under

 § 548(a)(1)(B) if, within two years of the filing of the Petition, the transferor received less than a

 reasonably equivalent value in exchange for such transfer or obligation; and (1) the transferor was

 insolvent at the time of the transfer or became insolvent as a result of such transfer, or (2) the

 transferor had unreasonably small capital at the time of the transfer or became undercapitalized as

 a result of the transfer, or (3) the transferor intended to incur, or believed that it would incur debts

 that were beyond its ability to pay as such debts matured. 11 U.S.C. § 548(a)(1)(B). To prevail

 under this section, the Trustee must demonstrate that: (1) debtor had an interest in property; (2)

 the interest was transferred within two years of the petition date; (3) debtor was insolvent when

 the transfer occurred or was made insolvent as a result of the transfer; and (4) debtor received less


                                                   37
Case 12-01769-VFP            Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48                      Desc Main
                                        Document      Page 38 of 54


 than a reasonably equivalent value in exchange for such transfer.                     Mellon Bank v. Official

 Committee of Unsecured Creditors of RML, Inc. (In re RML, Inc.), 92 F.3d 139, 144 (3d Cir. 1996).

         The Court has already determined that the Debtor did not receive reasonably equivalent

 value for the $2 million Latoc Note, and that the payments made by the Debtor in connection with

 the Note -- the Prepetition Transfers -- were not for reasonably equivalent value.183 Additionally,

 it is not contested that the Debtor had an interest in the property that is the subject of this action,

 i.e., the Latoc Note and the Prepetition Transfers and that those transfers were made within two

 years of the Debtor’s Petition Date of January 28, 2010.184 Thus, as noted, the principal remaining

 contested issues in this case are whether or not the Debtor was insolvent, lacked adequate capital,

 and/or was unable to pay debts as they matured at the time of the Latoc Note and the Prepetition

 Transfers, and what the Debtor knew or reasonably should have known about its solvency and

 general financial condition at those times.

         3. Insolvency

         A debtor is deemed insolvent if the sum of the debtor’s debt is greater than the sum of all

 the debtor’s assets at a fair valuation. 11 U.S.C. § 101(32)(A); N.J.S.A § 25:2-23(a). Additionally,

 a debtor is insolvent if it is unable to satisfy its obligations as they become due or the debtor’s

 remaining assets are unreasonably small in relation to the transaction. N.J.S.A § 25:2-23(b); 11

 U.S.C. § 548(a)(1)(B)(ii)(II) and (III); see also 11 U.S.C. § 303(h) (regarding involuntary

 petitions). Both New Jersey and federal law also recognize a distressed financial situation that is

 short of actual insolvency, i.e., where the debtor has unreasonably small assets or capital to conduct




 183
    (SJ Hr’g Tr. (Excerpt), 21:11-19, Jan. 10, 2017, Dkt. No. 104.)
 184
    The Court notes that the Latoc Note was actually dated November 15, 2007, which is more than two years prior to
 the Petition Date. Thus, the Latoc Note itself is avoided under N.J.S.A. §§ 25:2-25(b) and 25:2-27(a), but not 11
 U.S.C. § 548(a)(1). All the Prepetition Transfers occurred within two years of the Petition Date (see Latoc Proof of
 Claim, P-3), so they are avoided under 11 U.S.C. § 548(a)(1) as well as N.J.S.A. §§ 25:2-25(b) and 25:2-27(a).
                                                         38
Case 12-01769-VFP         Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48               Desc Main
                                     Document      Page 39 of 54


 its business. 11 U.S.C. § 548(a)(1)(B)(ii)(II); N.J.S.A. § 25:2-25(b)(1). These tests are similar

 under New Jersey state and federal bankruptcy law.

         In summary, under federal and state fraudulent transfer law, there are three widely

 recognized tests of financial distress or insolvency: (1) the adjusted balance sheet test; (2) the

 insufficient capital or assets test; and (3) the inability to pay debts as they become due test. Samson

 v. Western Capital Partners LLC (In re Blixseth), 514 B.R. 871, 877 (D. Mont. 2014) rev’d on

 other grounds, 679 Fed. App’x 611 (9th Cir.), cert. den., 1385 S. Ct. 322 (2017); see generally

 COLLIER ON BANKRUPTCY, ¶ 548.05[3] (Richard Levin & Henry J. Sommer eds., 16th ed.). A

 debtor need not fail all three tests to show insolvency. The failure of only one test establishes

 insolvency, as the statutes are written in the disjunctive. Id.; Peltz v. Hatten, 279 B.R. 710, 742

 (D. Del. 2002), aff’d, 60 Fed. App’x 401 (3d Cir. 2003) (“[t]o succeed on its fraudulent transfer

 claim, the plaintiff must prove that the debtor was insolvent or rendered insolvent under one or

 more of the three insolvency tests set forth in 11 U.S.C. § 548(a)(1)(B)(ii) the balance sheet test,

 the unreasonably small capital test or the ability to pay debts as they come due test”).

         In short, a debtor’s ability to pass one test does not necessarily mean the debtor is solvent,

 as Latoc seems to argue. Failure to satisfy any one of the tests can be enough. Here, the Debtor

 plainly fails two of these tests (the inability to pay debts as they come due and unreasonably small

 assets or capital tests) and effectively fails the third of these tests (the balance sheet test). Each of

 these tests as applied to the facts of this case is described below.

         (a) Inability to Pay Debts as They Become Due

         The determination as to whether an entity is generally paying its debts as the come due is

 predominantly a factual one, with the federal test including an element of subjectivity as to whether

 the debtor believed it was incurring debts beyond its ability to pay.                  See 11 U.S.C.


                                                    39
Case 12-01769-VFP                Doc 142       Filed 04/04/19 Entered 04/04/19 16:42:48     Desc Main
                                             Document      Page 40 of 54


 § 548(a)(1)(B)(ii)(I) and (III) (debtor intended to incur, or believed that the debtor would incur,

 debts that would be beyond the debtor’s ability to pay as such debts matured).185 Somewhat

 similarly, but adding a reasonableness standard, N.J.S.A. § 25:2-25(b)(2) provides that debtor

 “intended to incur, or reasonably should have believed that the debtor would incur,” debts beyond

 its ability to pay as they became due. Thus, the New Jersey fraudulent transfer statute expressly

 includes a reasonableness (or objective) standard. In slight distinction, 11 U.S.C. § 548 has been

 construed as containing both subjective and objective elements.186 This Court finds that under any

 applicable standard, the Debtor was unable to pay its debts as they came due during the entire

 Relevant Period, and that Mr. Sergi, as an accountant fully familiar with all the Debtor’s financial

 and operational issues, had to have known -- or at the very least should have known -- that was the

 case.

             As was previously noted, the stipulated, admitted and/or undisputed facts include the

 following acknowledged elements of insolvency:

                The Debtor was unable to pay its debts as they came due and lacked adequate capital
                 throughout the Relevant Period.

                The revenues and related cash flow from rental activities were insufficient to support
                 the expenses of the facility.

                Additionally, the Debtor’s rental operations were insufficient to provide for ongoing
                 expenses, capital improvements and meet contingencies, such as the loss of a tenant or
                 an economic downturn.

                The Debtor had no credit lines available.

                There were no funds provided by ownership or management to financially support the
                 Debtor’s operations.

                The Debtor’s cash flow during the entire Relevant Period reflects that the Debtor was
                 unable to meet its obligations.

 185
       See generally, In re Blixseth, 514 B.R. at 884.
 186
       Blixseth, 514 B.R. at 884.
                                                         40
Case 12-01769-VFP        Doc 142     Filed 04/04/19 Entered 04/04/19 16:42:48              Desc Main
                                   Document      Page 41 of 54




        There is also a long list of significant specific obligations the Debtor was unable to pay

 during the Relevant Period:

           GTCA obtained a judgment against Debtor on November 16, 2007 in the amount of
            $622,864.72 for failure to pay dues and other obligations.

           The Debtor made partial payments for GTCA dues and other obligations in the first
            quarter of 2007 but made no payments to GTCA in the second, third and fourth quarters
            of 2007, and could not have paid them if it wanted to.

           The Debtor had no reserves for payment of dues or other obligations.

           From the inception of the Latoc Note (in the fourth quarter of 2007), the Debtor was
            unable to make payments on that obligation as they became due.

           The proceeds of the Latoc Note were immediately transferred to various PermaLife
            Entities with a relatively small portion paid to Sergi on account of amounts due to him
            personally.

           Even if the Debtor did not borrow from Latoc, it could not repay the GTCA.

           The Blue Sky Obligations (which were incurred in the first quarter of 2008) were
            immediately in default, and the Debtor never made any payments on account of those
            obligations.

           The Debtor similarly did not have the benefit of any Blue Sky advances.

           The Debtor would not have been able to pay back the Blue Sky Obligations with or
            without the money paid back on the Latoc Loan.

           Even if the Debtor retained its tax refund [in 2009 rather than paying Latoc], it still
            could not have sustained its operations.

        Thus, the undisputed evidence is overwhelming that the Debtor was unable to pay its debts

 as they came due during the entire Relevant Period (ending September 30, 2009). Significantly,

 the Debtor took on the Latoc obligation in the fourth quarter of 2007, when it was already in default

 of the GTCA obligations, with the vast majority of the advances occurring in that same quarter

 ($1,575,000) and the first quarter of 2008 (an additional $334,000), for a total of approximately


                                                  41
Case 12-01769-VFP               Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48    Desc Main
                                           Document      Page 42 of 54


 $1.9 million during that short period.187 The Blue Sky advances of $1 million occurred entirely in

 the first quarter of 2008, and the proceeds of both those loans were immediately transferred or

 directly paid to PermaLife and affiliated entities.

            Thus, at substantially the same time the Debtor was in default under its GTCA obligation

 and had a judgment of over $700,000 entered against it, the Debtor was simultaneously borrowing

 $3 million, but received none of the benefit of those proceeds. Instead, the Debtor transferred

 them to other entities that never repaid the Debtor. Also, the Latoc and Blue Sky Obligations

 remained in default during the entire Relevant Period. During that same period, the Debtor had no

 line of credit, and no unencumbered assets or access to capital that would have provided at least

 some funding for its ongoing obligations. Thus, the Debtor was plainly unable to pay its debts as

 they became due, as was acknowledged by Latoc.

            This Court also determines that someone with the extensive financial and accounting

 background of Mr. Sergi and his intimate involvement in and management of the Debtor’s

 operations and financial affairs knew or should have known that the Debtor had no ability to pay

 its existing obligations as they became due. As was also acknowledged by Latoc, the Debtor’s

 inability to pay its debts as they became due would have been true even without taking on the

 additional and substantial burdens of the Latoc Note ($2 million) and Blue Sky Obligations (about

 $1 million) at around the same time. This Court finds that those substantial burdens were made

 even worse by the undisputed fact that the Debtor did not receive the benefit of either of those

 transactions.

            While this mountain of evidence is more than sufficient for this Court to determine that

 Sergi knew or should have known that the Debtor could not reasonably expect to be in a position



 187
       (See Latoc Proof of Claim, Accrual Sch., P-3.)
                                                        42
Case 12-01769-VFP                Doc 142     Filed 04/04/19 Entered 04/04/19 16:42:48            Desc Main
                                           Document      Page 43 of 54


 to repay its normal operating expenses, as well as its extraordinary obligations to Latoc and Blue

 Sky, Sergi made his subjective personal knowledge of the Debtor’s dire financial condition well

 known in his September 20, 2005 letter to GTCA’s board.188 In that letter, Sergi accurately painted

 a picture of severe financial distress for the Debtor. The many difficult -- and ultimately

 insurmountable -- issues facing the Debtor included the following:

                   Many years of neglect by prior management caused “severe distress” to the Debtor.

                   Capital improvements needed to be made, but had to be funded from an outside source
                    because the Property’s cash flow could not fund those expenses. No such outside
                    funding source was available at the time, nor did one materialize thereafter.

                   The Debtor’s major tenant -- the theater -- failed and left its space vacant. That space
                    was never re-rented by the Debtor.

                   Extensive common charges and taxes that resulted in charges of $22.40 per square foot.
                    Few tenants paid anything in excess of that amount with the average rental below this
                    level. This does not even take into account payments to vendors, the GTCA and needed
                    capital improvements.

                   The Debtor’s rental base was eroding while costs were increasing.

                   Sergi indicated that one of the options the Debtor should consider is a deed-in-lieu of
                    foreclosure.

                There was no evidence adduced at trial that any of these issues were addressed in whole or

 in part at any time after this 2005 letter. To the contrary, Mr. DeGraw’s opinion and the substantial

 evidence on which it was based demonstrated that the Debtor’s financial problems continued

 unabated and even became worse, with only a temporary and partial reprieve when the Debtor

 decided to start selling units after the condominium conversion and the Valley financing closed.

 But, as noted by Mr. DeGraw, these sales resulted in further erosion of the rental base, did not

 provide any significant free cash flow to pay other obligations and therefore did not ameliorate the



 188
       (P-5.)
                                                        43
Case 12-01769-VFP         Doc 142     Filed 04/04/19 Entered 04/04/19 16:42:48               Desc Main
                                    Document      Page 44 of 54


 Debtor’s already insufficient and deteriorating cash flow situation.

        Thus, the Court finds that the Debtor (through Mr. Sergi) was painfully and fully aware of

 its desperate financial condition -- its inability to pay its debts as they came due -- well before and

 during the entire Relevant Period. See McNamara v. PFS, a/k/a Premium Financing Specialists,

 334 F.3d 239, 243 (3d Cir. 2003) (intent and conduct of corporate officers may be imputed to

 corporation); Official Committee of Unsecured Creditors v. In re R.F. Lafferty & Co., Inc., 267

 F.3d 340, 359-60 (3d Cir. 2001) (imputation rule applies with particular force where, as here, one

 or just a few individuals control corporation; in such cases, even individual actions adverse to the

 corporation may be imputed). Notwithstanding the Debtor’s dire financial condition, it took on an

 additional $3 million of obligations to Latoc and Blue Sky in a relatively short period of time

 (mostly in the fourth quarter of 2007 and first quarter of 2008) and promptly used all those monies

 to fund other entities or, to a much lesser extent, pay back Mr. Sergi. Those obligations plainly and

 necessarily made a bad financial situation even worse. It is not surprising to this Court, nor should

 it have been to anyone -- and especially not Mr. Sergi -- that the Debtor ended up in bankruptcy

 (and then liquidation) not long after the Relevant Period expired.

        For these reasons, Latoc’s argument that there was no analysis of Mr. Sergi’s subjective

 intent or belief is rejected on factual and legal grounds. The numerous admitted or undisputed

 facts cited above, including (but by no means limited to) Mr. Sergi’s extensive financial

 experience, knowledge of the Debtor and its financial situation, the undertaking of the Latoc and

 Blue Sky obligations from which the Debtor received no benefit and his letter to the Board were

 all admitted into evidence and relied upon by this Court in reaching its decision. Further, as to the

 mixed question of law and fact as to what Mr. Sergi knew or should have known, the direct and




                                                   44
Case 12-01769-VFP             Doc 142     Filed 04/04/19 Entered 04/04/19 16:42:48           Desc Main
                                        Document      Page 45 of 54


 circumstantial evidence cited above provides ample support for the Court’s finding.189

            In making these determinations, this Court agrees with Latoc and Mr. DeGraw that the

 Debtor’s ultimate decision to convert to condominiums and sell units was understandable in light

 of the Debtor’s dire financial and operational situation, including particularly its demonstrated

 inability to pay its debts as they became due and lack of capital. But that reasonable decision and

 the subsequent sales did not transform the Debtor’s insolvency to solvency. Instead, the decision

 to convert and sell its units may have only temporarily delayed, but certainly did not derail, the

 Debtor’s inexorable march into bankruptcy and liquidation. Put simply, the sale of units, the

 related loss of rental income and unavailability of credit or capital left the Debtor unable to pay its

 debts as they became due during the entire Relevant Period, even during and after the time the

 Debtor was able to obtain the Valley National Bank loan. As noted, that financing did nothing to

 provide the Debtor with the working capital or other unrestricted funding it needed to sustain its

 ongoing operations and pay its debts as they came due.

            In sum, under a reasonableness standard, or a subjective one, this Court finds that the

 Debtor (through Mr. Sergi) knew or should have known it was incurring debts far beyond its

 capacity to pay them as they came due during the entire Relevant Period. As a result, the Trustee

 met his burden of proving insolvency under both N.J.S.A. § 25:2-25(b)(2) and 11 U.S.C.

 § 548(a)(1)(B)(ii)(I) and (III).

            (b) Unreasonably Small Capital and Assets to Sustain Operations

            A transfer may be deemed fraudulent if the debtor’s assets (and capital) are unreasonably

 small to generate sufficient profits to sustain operations.190 In addressing this standard, New

 Jersey’s Fraudulent Transfer Act, N.J.S.A. § 25:2-25(b)(1) does not require insolvency by name,


 189
       See Blixseth, 514 B.R. at 884.
 190
       MSKP Oak Grove, LLC v. Venuto, 2016 WL 3566720, at *12 (D.N.J. June 29, 1992).
                                                        45
Case 12-01769-VFP             Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48                        Desc Main
                                         Document      Page 46 of 54


 but rather “a business or a transaction for which the remaining assets of the debtor were

 unreasonably small in relation to the business or transaction.”191 The Bankruptcy Code utilizes

 the phrase “unreasonably small capital” in a similar fashion.192 As was recognized by the Third

 Circuit in the Moody case in construing the Pennsylvania Fraudulent Conveyance Act, the

 unreasonably small capital test applies to “financial difficulties short of equitable insolvency.”193

 This standard is directed to transfers that leave the debtor technically solvent but doomed to fail

 and takes into account the debtor’s present and prospective debts and whether the remaining assets

 are sufficient to allow the debtor the liquidity to pay its debts as they become due.194

          For many of the same reasons this Court found insolvency under the not paying debts as

 they came due test, the Court reaches the same conclusion as to the inadequacy of capital and

 assets test. As noted above, the Debtor’s net cash flow was miniscule or negative during the entire

 Relevant Period. It was also acknowledged that the Debtor had no lines of credit or other access

 to working capital from third parties or from ownership or management. Thus, there were no new

 or “reasonably anticipated” equity infusions, cash flow from operations or cash from secured or

 unsecured loans over the Relevant Period that were available to fund operations. The only

 “funding” that was provided to the Debtor during the Relevant Period was from the Latoc, Blue

 Sky and Valley National Bank loans. However, as was noted above, none (or virtually none) of

 the Latoc Loan proceeds were ever made available for use -- or actually used -- by the Debtor.

 Instead, those funds were immediately transferred out to PermaLife affiliated entities that did not

 repay the Debtor. Worse still, the Latoc Loan transaction was orchestrated by Mr. Sergi and the



 191
     See e.g., 11 U.S.C. § 548(a)(1)(B)(ii)(II); In re Fidelity Bond & Mortgage. Co., 340 B.R. 266, 294 (Bankr. E.D.
 Pa. 2006), aff’d, 371 B.R. 708 (E.D. Pa. 2007), citing Moody v. Security Pacific Bus. Credit, Inc., 971 F.2d 1056, 1070
 (3d Cir. 1992).
 192
     See e.g., 11 U.S.C. § 548(a)(1)(B)(ii)(II).
 193
     Moody, 971 F.2d at 1064, 1070.
 194
     MSKP Oak Grove, 2016 WL 3566720, at *12-13.
                                                          46
Case 12-01769-VFP                 Doc 142     Filed 04/04/19 Entered 04/04/19 16:42:48   Desc Main
                                            Document      Page 47 of 54


 Attars when the PermaLife Entities could not get funding directly from the Attars (through their

 controlled entity). In short, the Debtor took on a $2 million obligation to Latoc and got literally

 nothing in return.

            Similarly, the Blue Sky Obligations were not used by the Debtor, but instead were also

 transferred or paid directly to affiliated entities. The Valley National Bank loan also did not

 provide any free cash or equity to the Debtor. Instead, the Debtor’s use of the Valley financing

 was severely restricted and limited to the refinance of the existing mortgage loan, the payment of

 the GTCA settlement and construction purposes. Somewhat ironically, the Latoc Loan itself

 imposed severe restrictions on the Debtor’s ability to obtain outside financing by prohibiting any

 further mortgages.

            The Court acknowledges Latoc’s argument that access to loans may, in certain

 circumstances, provide evidence of solvency; however, that was not the case here. The Latoc and

 Blue Sky loans did not improve the Debtor’s cash flow or solvency. Instead, those loans worsened

 the Debtor’s insolvency because those substantial debts (over $3 million) were incurred at a time

 when the Debtor was unable to pay many of its other ordinary obligations, fund necessary

 improvements or even pay for the closing costs of the Valley Loan. As was acknowledged by

 Latoc, even if the Debtor did not borrow from Latoc, it could not repay the GTCA or Blue Sky

 Obligations. Thus, contrary to Latoc’s arguments, there is a direct temporal link between the Latoc

 and Blue Sky transactions and the Debtor’s continuing and worsening insolvency.195 While those

 transactions may not have directly caused the Debtor’s insolvency (because it was already

 insolvent as found by this Court), they were made at a time when the Debtor was already insolvent

 and worsened that situation.



 195
       Moody, 971 F.2d at 1071.
                                                       47
Case 12-01769-VFP         Doc 142     Filed 04/04/19 Entered 04/04/19 16:42:48              Desc Main
                                    Document      Page 48 of 54


        Similarly, the Valley Loan did not ameliorate -- or much less cure -- the Debtor’s

 insolvency or its unreasonably small capital and assets to sustain operations because those loan

 proceeds were simply not available to fund ordinary operations. Thus, in this case, the Debtor’s

 ability to obtain “loans” during the Relevant Period either worsened its insolvency, as was the case

 with the Latoc and Blue Sky Obligations, or simply did not affect its inability to generate sufficient

 cash flow to sustain its operations and pay its ordinary obligations as they became due.

        Here, the Court acknowledges and rejects Latoc’s argument that there must be a direct

 causal link between the challenged transaction and the Debtor’s insolvency, citing Moody, 971

 F.2d at 1070-71. The Moody case and the express language of the federal and state fraudulent

 transfer statutes do not go so far. While the Moody court did state that the Pennsylvania Fraudulent

 Conveyance statute and the District Court looked for a link, the Moody case involved a challenge

 to a leveraged buyout transaction (“LBO”) and a company that had a long history of profits prior

 to the LBO. Of course, that is a very different situation than that involved in this case. Thus,

 Moody involved not only a different state statute but substantially different facts.

        Further, and dispositively, neither the federal nor New Jersey fraudulent transfer statutes

 require that the challenged transaction cause the insolvency or result in unreasonably small assets.

 The transaction also may be avoided if the Debtor was already insolvent and/or had unreasonably

 small capital at the time the challenged transaction(s) occurred. And because they are written in

 the disjunctive neither do they exclude the possibility that the challenged transaction caused the

 insolvency. Either situation is sufficient. Relying on the plain language of the applicable statutes,

 this Court finds that the insolvency (or unreasonably small capital) may be found under the

 applicable provision of Title 11 (11 U.S.C. § 548) and New Jersey law (N.J.S.A. §§ 25:2-25 and

 25:2-27) either at the time the challenged transfers are made or as a situation that occurs as the


                                                  48
Case 12-01769-VFP                Doc 142         Filed 04/04/19 Entered 04/04/19 16:42:48      Desc Main
                                               Document      Page 49 of 54


 result of the challenged transaction itself. For example, 11 U.S.C.§ 548(a)(1)(B)(ii)(I) avoids a

 transaction for less than reasonably equivalent value if the debtor was insolvent at the time of the

 transfer or became insolvent as a result of the transfer. Similarly, § 548(a)(1)(B)(ii)(III) avoids a

 transaction where the Debtor was engaged or was about to engage in a transaction for which the

 debtor was left with unreasonably small capital. Likewise, N.J.S.A. §§ 25:2-25(b) and 25:2-27(a)

 refer to transactions made at a time when the Debtor was insolvent or had unreasonably small

 capital or became insolvent or was left with unreasonably small capital as the result of the

 transaction. Moody does not hold otherwise or require a different result here. See In re Blixseth,

 514 B.R. at 883 (rejecting the argument that there must be a causal link between the challenged

 transaction and the financial distress).

            In sum, the Debtor’s limited and often negative cash flow, at a time when it was not paying

 many of its regular bills, the unavailability of any lines of credit or equity funding and the

 restrictions on the use of the Valley Loan proceeds, demonstrate that the Debtor had unreasonably

 small assets and capital to sustain its operations during the entire Relevant Period. And for the

 same reasons the Court found that the Debtor knew or should have known it would be unable to

 pay its debts as they became due, it was reasonably foreseeable that the Debtor’s assets would be

 insufficient to pay its creditors, especially when the Debtor took on the Latoc and Blue Sky

 Obligations without receiving the proceeds or any benefit from them.

            These conclusions are further buttressed by the Debtor’s exceedingly low current assets

 ratio (or liquidity test). As testified to by Mr. DeGraw, this test seeks to determine what liquid

 assets an entity has available to meet its current obligations over the coming months.196 If the

 current assets ratio is one or over, the Debtor has sufficient current assets to meet current liabilities.



 196
       (Pl.’s Findings ¶ 139, Dkt. No. 138.)
                                                          49
Case 12-01769-VFP             Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48                       Desc Main
                                         Document      Page 50 of 54


 If the ratio is less than one, the entity has insufficient current assets to meet its current liabilities.197

          The Debtor’s current ratio was significantly below one in every quarter during the Relevant

 Period. The Debtor’s highest ratio was .49 in the quarter ended September 30, 2007, the quarter

 before the Relevant Period, and quickly worsened to .14 by December 31, 2007. The lowest point

 was for the quarter ended September 30, 2009 when the current ratio was .02.198 At this point, the

 Debtor was poised to enter into bankruptcy. Thus, DeGraw’s current ratio analysis further

 supports the Court’s conclusion as to the Debtor’s insolvency under both the ability to pay debts

 as they come due and unreasonably small assets and capital to sustain operations tests.

          This Court accordingly finds that the Debtor was also insolvent at all times during the

 Relevant Period under the federal and state unreasonably small assets and capital test.199

          (c) The Balance Sheet Test

          A debtor is deemed insolvent under the adjusted balance sheet test if its assets at fair

 valuation are greater than its debts.200 As was noted above, this Court denied summary judgment

 for the portion of the Relevant Period that the Debtor’s balance sheets (as prepared by Mr. DrGraw)

 indicated its assets, at fair valuation, were in excess of its liabilities; i.e., from the quarter ended

 December 31, 2007 to the quarter ended December 31, 2008. Part of the Court’s reasoning for

 that decision was that in addition to the excess value of its assets over its liabilities was that the

 Debtor was able to obtain $7.5 million in financing from Valley in May of 2008.201 However, Mr.

 DeGraw was careful to point out that while the value of the Debtor’s assets may indeed have


 197
     (Id.)
 198
     (Id. at ¶ 140; P-10.)
 199
     11 U.S.C. § 548(a)(1)(B)(i) and (ii)(I) and (II); and N.J.S.A. § 25:2-25(b)(1) advances; see MSKP Oak Grove, 2016
 WL 3566720, at *12-13); Moody, 971 F.2d 1056, 1070.
 200
     Blixseth, 514 B.R. at 881 quoting In re Koubourlis, 869 F.2d 1319, 1321 (9th Cir. 1989).
 201
     Giving all inferences in favor of Latoc, the Court also denied summary judgment as to the first two months of 2009
 because the Blue Sky default was not yet declared and there was no indication in the record as to the Debtor’s equity
 position during that short period. However, when the Blue Sky default was declared in March of 2009, there was no
 question that the Debtor was hopelessly insolvent from that period forward.
                                                          50
Case 12-01769-VFP          Doc 142     Filed 04/04/19 Entered 04/04/19 16:42:48             Desc Main
                                     Document      Page 51 of 54


 exceeded its liabilities during that period, the Debtor was illiquid. In other words, the Debtor had

 no way to readily access that excess value to fund its insolvent operations.

           The only way the Debtor could access that excess value was through a construction loan

 that severely restricted the ways in which the Debtor could use those funds and provided no relief

 on a working capital basis. In fact, by selling units, the Debtor traded long-term value for

 temporary, limited and sporadic infusions of cash when sales occurred, but simultaneously reduced

 the Debtor’s cash flow as the sold units were providing no rental income. Thus, the combination

 of limited use of proceeds and loss of rental income from the conversion did very little to improve

 the Debtor’s longer term illiquidity and insolvency. The Debtor was briefly able to make some

 payments and even “catch up” on the interest due on the Latoc Loan for a short period in early

 2009, but that did not change the fact that the Debtor remained generally unable to pay its other

 debts as they became due and had unreasonably small capital and assets during the entire Relevant

 Period.

           The concept of technical solvency while the debtor may be illiquid and therefore practically

 insolvent was addressed by the Moody court in a footnote. There, the Third Circuit stated as

 follows:

                  A debtor may have substantial paper net worth including assets which
                  have a small salable value, but which if held to a subsequent date
                  could have a much higher salable value. Nevertheless, if the present
                  salable value of assets are less than the amount required to pay
                  existing debts as they mature the debtor is insolvent.

 Moody, 971 F.2d at 1066, n.13 (emphasis in original).

           In contrast to the Moody case, which involved an LBO transaction and a debtor that was

 generally profitable and solvent for many years prior to the LBO, the Debtor in this case was

 generally not profitable except for 2008, when there were substantial, but limited and


                                                   51
Case 12-01769-VFP            Doc 142      Filed 04/04/19 Entered 04/04/19 16:42:48           Desc Main
                                        Document      Page 52 of 54


 non-recurring, cash flows from the sale of units and the tax appeal litigation.202 Further, and more

 significantly based upon the facts of this case, while the Debtor’s assets may have been worth

 more than its liabilities during at least a portion of the Relevant Period (as was initially determined

 by Mr. DeGraw), the present salable value of those assets was less than what was necessary to

 pay its debts as they matured. As a result, and as both Mr. DeGraw and the Third Circuit in

 Moody opined, even though this Debtor may have been technically solvent for a limited period

 under the balance sheet test, it was illiquid and practically insolvent in any event.203

         Further distinguishing Moody (which is heavily relied upon by Latoc) was the fact that a

 $15.5 million line of credit that was available to the debtor in that case to fund current obligations.

 That line of credit, combined with projections the Court determined were reasonable, showed that

 it was reasonable to believe that the debtor in Moody would be able to pay its debts as they came

 due.204 The Moody scenario is in sharp contrast to this case where there was no line of credit (or

 other working capital financing) available, no prior history of significant profits and cash flow,

 and there were no projections showing the Debtor could pay its debts as they came due. Thus,

 while the availability of credit was properly considered in favor of a finding of solvency in

 Moody,205 the highly restricted use of the Valley Loan proceeds -- and the Debtor’s non-use of

 the Latoc and Blue Sky proceeds -- did nothing to address the Debtor’s inability to pay its regular

 debts as they came due, especially on a longer term basis. In fact, as this Court has already found,

 the Latoc and Blue Sky transactions only deepened the Debtor’s continuing insolvency, at a time

 it was already unable to pay its debts as they became due.

         In sum, as was concluded by Mr. DeGraw, while the Debtor may have technically been


 202
     (Jt. Stip. ¶ 21, Dkt. No. 107.)
 203
     (DeGraw Rpt. at 27, Ex. A to DeGraw Certif., and Ex. M thereto, Dkt. No. 95-5.)
 204
     (Moody, 971 F.2d at 1074.)
 205
     (Id. at 1072-73.)
                                                        52
Case 12-01769-VFP           Doc 142     Filed 04/04/19 Entered 04/04/19 16:42:48             Desc Main
                                      Document      Page 53 of 54


 solvent under the balance sheet test for a portion of the Relevant Period, it was also illiquid during

 that Period, rendering the Debtor’s technical solvency insufficient to overcome its actual

 insolvency under the unable to pay debts as they come due and insufficiency of capital and assets

 tests.

                                                *   *    *

          For all these reasons, the Court finds that the Debtor was insolvent during the entire

  Relevant Period based on its inability to pay its debts as they became due, the Debtor’s actual or

  constructive knowledge of its dire financial situation, and the Debtor’s lack of sufficient assets or

  capital to sustain its operations. And while the value of the Debtor’s assets may have exceeded

  its liabilities during the period from the fourth quarter of 2007 to the fourth quarter of 2008, the

  Debtor was nonetheless illiquid during the entire Relevant Period and unable to access that value

  to fund its operations.

     B. Avoidance and Recovery of Fraudulent Prepetition Transfers Pursuant to 11 U.S.C.
        §§ 544(b)(1), 548(a)(1)(B) and 550

          Pursuant to 11 U.S.C. § 550, to the extent that a transfer is avoided under 11 U.S.C. §§ 544,

 547, 548, or 549, the Trustee may recover the property transferred or the value of such property.

 11 U.S.C. § 550(a). Here, because the Court finds the Prepetition Transfers avoidable as fraudulent

 under 11 U.S.C. §§ 544 and 548, the Trustee may recover the value of the avoided payments made

 to Latoc on the Note under section 550(a).

     C. Under 11 U.S.C. § 502(d) Latoc’s Proof of Claim is Disallowed Unless and Until
        Prepetition Transfers are Recovered by the Trustee

 The Bankruptcy Code Section 502(d) states that:

          [T]he Court shall disallow any claim of any entity from which property is
          recoverable under section 542, 543, 550, or 553 of this title or that is a
          transferee of a transfer avoidable under section 522(f), 552(h), 544, 545,
          547, 548, 549 or 724(a) of this title, unless such entity or transferee has paid

                                                    53
Case 12-01769-VFP         Doc 142     Filed 04/04/19 Entered 04/04/19 16:42:48             Desc Main
                                    Document      Page 54 of 54


         the amount, or turned over any such property, for which such entity or
         transferee is liable under section 522(i), 542, 543, 550, or 553 of this title.

 11 U.S.C. § 502(d).

         Latoc is the transferee from whom property is recoverable and is the transferee of avoidable

 transfers under Title 11 of the United States Code. Latoc has not yet turned over this recoverable

 property/transfers. Consequently, the Court disallows Latoc’s Proof of Claim in the Debtor’s

 bankruptcy case unless and until the amount of the judgment for the avoided transfers is paid to

 the Trustee in full.


VII.         CONCLUSION

         For all the foregoing reasons, judgment is entered in favor of the Trustee and against Latoc

 avoiding the Latoc Note and the Prepetition Transfers in the amount of $592,875, plus interest at

 the rate set forth in 28 U.S.C. § 1961. The Prepetition Transfers may be recovered by the Trustee

 against Latoc for the benefit of the estate. Further, Latoc’s Proof of Claim against the Debtor’s

 estate is disallowed unless and until Latoc pays the full judgment amount to the Trustee. A separate

 Judgment will be entered in accordance with this Opinion.



 Dated: April 4, 2019                                   /s/ Vincent F. Papalia
                                                        VINCENT F. PAPALIA
                                                        United States Bankruptcy Judge




                                                   54
